EX-10.71.07

 
Prepared by, and after recording
return to:
James J. Schwert, Esquire
Oppenheimer Wolff & Donnelly LLP
Plaza VII, Suite 3300
45 S. Seventh Street
Minneapolis, MN 55402








Freddie Mac Loan No. 504137131
Eastman Estates












MULTIFAMILY DEED OF TRUST,
ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT AND FIXTURE FILING


(TEXAS – REVISION DATE 02-15-2008)






The following must appear in 12 point Times New Roman font (or the equivalent)
on the first page of any recorded document if the Borrower is an individual:


 
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.






 
 

--------------------------------------------------------------------------------

 

MULTIFAMILY DEED OF TRUST,
ASSIGNMENT OF RENTS
SECURITY AGREEMENT AND FIXTURE FILING
(TEXAS – REVISION DATE 02-15-2008)




THIS MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT AND
FIXTURE FILING (this “Instrument”) is made to be effective this 16th day of
October, 2008, by EMERITOL EASTMAN ESTATES LLC, a limited liability company
organized and existing under the laws of Delaware, whose address is c/o Emeritus
Corporation, 3131 Elliott Avenue, Suite 500, Seattle, Washington 98120, as
trustor (“Borrower”), to REBECCA S. CONRAD, ESQUIRE, whose address is 2001 Bryan
Street, Suite 1700, Dallas, Texas 75201, as trustee (“Trustee”), for the benefit
of KEYCORP REAL ESTATE CAPITAL MARKETS, INC., a corporation organized and
existing under the laws of Ohio, whose address is 127 Public Square, Cleveland,
Ohio 44114, as beneficiary (“Lender”).  Borrower's organizational identification
number, if applicable, is 4603862.


Borrower, in consideration of the Indebtedness and the trust created by this
Instrument, irrevocably grants, conveys and assigns to Trustee, in trust, with
power of sale, the Mortgaged Property, including the Land located in Gregg
County, State of Texas and described in Exhibit A attached to this
Instrument.  To have and to hold the Mortgaged Property unto Trustee, Trustee’s
successor in trust and Trustee’s assigns forever.


TO SECURE TO LENDER the repayment of the Indebtedness evidenced by Borrower’s
Multifamily Note payable to Lender, dated as of the date of this Instrument, and
maturing on November 1, 2019 (the "Maturity Date"), in the principal amount of
Six Million Four Hundred Thousand and No/100 Dollars ($6,400,000.00), and all
renewals, extensions and modifications of the Indebtedness, and the performance
of the covenants and agreements of Borrower contained in the Loan Documents.


Borrower warrants and represents that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to grant, convey and
assign the Mortgaged Property, and that the Mortgaged Property is unencumbered,
except as shown on the schedule of exceptions to coverage in the title policy
issued to and accepted by Lender contemporaneously with the execution and
recordation of this Instrument and insuring Lender's interest in the Mortgaged
Property (the "Schedule of Title Exceptions").  Borrower covenants that Borrower
will warrant and defend generally the title to the Mortgaged Property against
all claims and demands, subject to any easements and restrictions listed in the
Schedule of Title Exceptions.


UNIFORM COVENANTS
REVISION DATE 02-15-2008


Covenants.  In consideration of the mutual promises set forth in this
Instrument, Borrower and Lender covenant and agree as follows:


 
1

--------------------------------------------------------------------------------

 
1.           DEFINITIONS.  The following terms, when used in this Instrument
(including when used in the above recitals), shall have the following meanings:


(a)           "Attorneys' Fees and Costs" means (i) fees and out-of-pocket costs
of Lender's and Loan Servicer's attorneys, as applicable, including costs of
Lender's and Loan Servicer's in-house counsel, support staff costs, costs of
preparing for litigation, computerized research, telephone and facsimile
transmission expenses, mileage, deposition costs, postage, duplicating, process
service, videotaping and similar costs and expenses; (ii) costs and fees of
expert witnesses, including appraisers; and (iii) investigatory fees. 


(b)           "Borrower" means all persons or entities identified as "Borrower"
in the first paragraph of this Instrument, together with their successors and
assigns.


(c)           "Business Day" means any day other than a Saturday, a Sunday or
any other day on which Lender or the national banking associations are not open
for business.


(d)           "Collateral Agreement" means any separate agreement between
Borrower and Lender for the purpose of establishing replacement reserves for the
Mortgaged Property, establishing a fund to assure the completion of repairs or
improvements specified in that agreement, or assuring reduction of the
outstanding principal balance of the Indebtedness if the occupancy of or income
from the Mortgaged Property does not increase to a level specified in that
agreement, or any other agreement or agreements between Borrower and Lender
which provide for the establishment of any other fund, reserve or account.


(e)           "Controlling Entity" means an entity which owns, directly or
indirectly through one or more intermediaries, (i) a general partnership
interest or a Controlling Interest of the limited partnership interests in
Borrower (if Borrower is a partnership or joint venture), (ii) a manager's
interest in Borrower or a Controlling Interest of the ownership or membership
interests in Borrower (if Borrower is a limited liability company), (iii) a
Controlling Interest of any class of voting stock of Borrower (if Borrower is a
corporation), (iv) a trustee's interest or a Controlling Interest of the
beneficial interests in Borrower (if Borrower is a trust), or (v) a managing
partner's interest or a Controlling Interest of the partnership interests in
Borrower (if Borrower is a limited liability partnership).


(f)           "Controlling Interest" means (i) 51 percent or more of the
ownership interests in an entity, or (ii) a percentage ownership interest in an
entity of less than 51 percent, if the owner(s) of that interest actually
direct(s) the business and affairs of the entity without the requirement of
consent of any other party.  The Controlling Interest shall be deemed to be
51 percent unless otherwise stated in Exhibit B.


(g)           "Environmental Permit" means any permit, license, or other
authorization issued under any Hazardous Materials Law with respect to any
activities or businesses conducted on or in relation to the Mortgaged Property.


(h)           "Event of Default" means the occurrence of any event listed in
Section 22.

 
2

--------------------------------------------------------------------------------

 



(i)           "Fixtures" means all property owned by Borrower which is so
attached to the Land or the Improvements as to constitute a fixture under
applicable law, including: machinery, equipment, engines, boilers, incinerators,
installed building materials; systems and equipment for the purpose of supplying
or distributing heating, cooling, electricity, gas, water, air, or light;
antennas, cable, wiring and conduits used in connection with radio, television,
security, fire prevention, or fire detection or otherwise used to carry
electronic signals; telephone systems and equipment; elevators and related
machinery and equipment; fire detection, prevention and extinguishing systems
and apparatus; security and access control systems and apparatus; plumbing
systems; water heaters, ranges, stoves, microwave ovens, refrigerators,
dishwashers, garbage disposers, washers, dryers and other appliances; light
fixtures, awnings, storm windows and storm doors; pictures, screens, blinds,
shades, curtains and curtain rods; mirrors; cabinets, paneling, rugs and floor
and wall coverings; fences, trees and plants; swimming pools; and exercise
equipment.


(j)            "Governmental Authority" means any board, commission, department
or body of any municipal, county, state or federal governmental unit, or any
subdivision of any of them, that has or acquires jurisdiction over the Mortgaged
Property or the use, operation or improvement of the Mortgaged Property or over
the Borrower.


(k)           "Hazard Insurance" is defined in Section 19.


(l)           "Hazardous Materials" means petroleum and petroleum products and
compounds containing them, including gasoline, diesel fuel and oil; explosives;
flammable materials; radioactive materials; polychlorinated biphenyls
("PCBs") and compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Mortgaged Property is
prohibited by any federal, state or local authority; any substance that requires
special handling and any other material or substance now or in the future that
(i)  is defined as a "hazardous substance," "hazardous material," "hazardous
waste," "toxic substance," "toxic pollutant," "contaminant," or "pollutant" by
or within the meaning of any Hazardous Materials Law, or (ii) is regulated in
any way by or within the meaning of any Hazardous Materials Law.


(m)           "Hazardous Materials Laws" means all federal, state, and local
laws, ordinances and regulations and standards, rules, policies and other
governmental requirements, administrative rulings and court judgments and
decrees in effect now or in the future and including all amendments, that relate
to Hazardous Materials or the protection of human health or the environment and
apply to Borrower or to the Mortgaged Property. Hazardous Materials Laws
include, but are not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Section 9601, et seq., the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901, et seq., the
Toxic Substance Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water
Act, 33 U.S.C. Section 1251, et seq., and the Hazardous Materials Transportation
Act, 49 U.S.C. Section 5101 et seq., and their state analogs.


(n)           "Impositions" and "Imposition Deposits" are defined in
Section 7(a).

 
3

--------------------------------------------------------------------------------

 



(o)           "Improvements" means the buildings, structures, improvements, and
alterations now constructed or at any time in the future constructed or placed
upon the Land, including any future replacements and additions.


(p)           "Indebtedness" means the principal of, interest at the fixed or
variable rate set forth in the Note on, and all other amounts due at any time
under, the Note, this Instrument or any other Loan Document, including
prepayment premiums, late charges, default interest, and advances as provided in
Section 12 to protect the security of this Instrument.


(q)           "Initial Owners" means, with respect to Borrower or any other
entity, the persons or entities that (i) on the date of the Note, or (ii) on the
date of a Transfer to which Lender has consented, own in the aggregate
100 percent of the ownership interests in Borrower or that entity.


(r)           "Land" means the land described in Exhibit A.


(s)           "Leases" means all present and future leases, subleases, licenses,
concessions or grants or other possessory interests now or hereafter in force,
whether oral or written, covering or affecting the Mortgaged Property, or any
portion of the Mortgaged Property (including proprietary leases or occupancy
agreements if Borrower is a cooperative housing corporation), and all
modifications, extensions or renewals.


(t)           "Lender" means the entity identified as "Lender" in the first
paragraph of this Instrument, or any subsequent holder of the Note.


(u)           "Loan Documents" means the Note, this Instrument, all guaranties,
all indemnity agreements, all Collateral Agreements, O&M Programs, the MMP and
any other documents now or in the future executed by Borrower, any guarantor or
any other person in connection with the loan evidenced by the Note, as such
documents may be amended from time to time.


(v)           "Loan Servicer" means the entity that from time to time is
designated by Lender to collect payments and deposits and receive Notices under
the Note, this Instrument and any other Loan Document, and otherwise to service
the loan evidenced by the Note for the benefit of Lender.  Unless Borrower
receives Notice to the contrary, the Loan Servicer is the entity identified as
"Lender" in the first paragraph of this Instrument.
 
(w)           "MMP" means a moisture management plan to control water intrusion
and prevent the development of Mold or moisture at the Mortgaged Property
throughout the term of this Instrument.  At a minimum, the MMP must contain a
provision for (i) staff training, (ii) information to be provided to tenants,
(iii) documentation of the plan, (iv) the appropriate protocol for incident
response and remediation and (v) routine, scheduled inspections of common space
and unit interiors.


(x)           "Mold" means mold, fungus, microbial contamination or pathogenic
organisms.

 
4

--------------------------------------------------------------------------------

 



(y)           "Mortgaged Property" means all of Borrower's present and future
right, title and interest in and to all of the following:


 
(i)
the Land;



 
(ii)
the Improvements;



 
(iii)
the Fixtures;



 
(iv)
the Personalty;



 
(v)
all current and future rights, including air rights, development rights, zoning
rights and other similar rights or interests, easements, tenements,
rights-of-way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated;



 
(vi)
all proceeds paid or to be paid by any insurer of the Land, the Improvements,
the Fixtures, the Personalty or any other part of the Mortgaged Property,
whether or not Borrower obtained the insurance pursuant to Lender's requirement;



 
(vii)
all awards, payments and other compensation made or to be made by any municipal,
state or federal authority with respect to the Land, the Improvements, the
Fixtures, the Personalty or any other part of the Mortgaged Property, including
any awards or settlements resulting from condemnation proceedings or the total
or partial taking of the Land, the Improvements, the Fixtures, the Personalty or
any other part of the Mortgaged Property under the power of eminent domain or
otherwise and including any conveyance in lieu thereof;



 
(viii)
all contracts, options and other agreements for the sale of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property entered into by Borrower now or in the future, including cash or
securities deposited to secure performance by parties of their obligations;



 
(ix)
all proceeds from the conversion, voluntary or involuntary, of any of the above
into cash or liquidated claims, and the right to collect such proceeds;



 
(x)
all Rents and Leases;


 
5

--------------------------------------------------------------------------------

 



 
(xi)
all earnings, royalties, accounts receivable, issues and profits from the Land,
the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the loan secured by this Instrument;



 
(xii)
all Imposition Deposits;



 
(xiii)
all refunds or rebates of Impositions by any municipal, state or federal
authority or insurance company (other than refunds applicable to periods before
the real property tax year in which this Instrument is dated);



 
(xiv)
all tenant security deposits which have not been forfeited by any tenant under
any Lease and any bond or other security in lieu of such deposits; and



 
(xv)
all names under or by which any of the above Mortgaged Property may be operated
or known, and all trademarks, trade names, and goodwill relating to any of the
Mortgaged Property.



(z)           "Note" means the Multifamily Note described on page 1 of this
Instrument, including all schedules, riders, allonges and addenda, as such
Multifamily Note may be amended from time to time.


(aa)           "O&M Program" is defined in Section 18(d).


(bb)           "Personalty" means all:


 
(i)
accounts (including deposit accounts) of Borrower related to the Mortgaged
Property;



 
(ii)
equipment and inventory owned by Borrower, which are used now or in the future
in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, machinery, building materials, goods, supplies, tools, books,
records (whether in written or electronic form), and computer equipment
(hardware and software);



 
(iii)
other tangible personal property owned by Borrower which is used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or is located on the Land or in the Improvements, including ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances (other than Fixtures);



 
(iv)
any operating agreements relating to the Land or the Improvements;


 
6

--------------------------------------------------------------------------------

 



 
(v)
any surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements;



 
(vi)
all other intangible property, general intangibles and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land and
including subsidy or similar payments received from any sources, including a
governmental authority; and



 
(vii)
any rights of Borrower in or under letters of credit.



(cc)           "Property Jurisdiction" is defined in Section 30(a).


(dd)           "Rents" means all rents (whether from residential or
non-residential space), revenues and other income of the Land or the
Improvements, parking fees, laundry and vending machine income and fees and
charges for food, health care and other services provided at the Mortgaged
Property, whether now due, past due, or to become due, and deposits forfeited by
tenants, and, if Borrower is a cooperative housing corporation or association,
maintenance fees, charges or assessments payable by shareholders or residents
under proprietary leases or occupancy agreements, whether now due, past due, or
to become due.


(ee)           "Taxes" means all taxes, assessments, vault rentals and other
charges, if any, whether general, special or otherwise, including all
assessments for schools, public betterments and general or local improvements,
which are levied, assessed or imposed by any public authority or quasi-public
authority, and which, if not paid, will become a lien on the Land or the
Improvements.


(ff)           "Transfer" is defined in Section 21.


2.           UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.


(a)           This Instrument is also a security agreement under the Uniform
Commercial Code for any of the Mortgaged Property which, under applicable law,
may be subjected to a security interest under the Uniform Commercial Code,
whether such Mortgaged Property is owned now or acquired in the future, and all
products and cash and non-cash proceeds thereof (collectively, "UCC
Collateral"), and Borrower hereby grants to Lender a security interest in the
UCC Collateral.  Borrower hereby authorizes Lender to prepare and file financing
statements, continuation statements and financing statement amendments in such
form as Lender may require to perfect or continue the perfection of this
security interest and Borrower agrees, if Lender so requests, to execute and
deliver to Lender such financing statements, continuation statements and
amendments.  Borrower shall pay all filing costs and all costs and expenses of
any record searches for financing statements and/or amendments that Lender may
require.  Without the prior written consent of Lender, Borrower shall not create
or permit to exist any other lien or security interest in any of the UCC
Collateral.

 
7

--------------------------------------------------------------------------------

 

(b)           Unless Borrower gives Notice to Lender within 30 days after the
occurrence of any of the following, and executes and delivers to Lender
modifications or supplements of this Instrument (and any financing statement
which may be filed in connection with this Instrument) as Lender may require,
Borrower shall not (i) change its name, identity, structure or jurisdiction of
organization; (ii) change the location of its place of business (or chief
executive office if more than one place of business); or (iii) add to or change
any location at which any of the Mortgaged Property is stored, held or located.


(c)           If an Event of Default has occurred and is continuing, Lender
shall have the remedies of a secured party under the Uniform Commercial Code, in
addition to all remedies provided by this Instrument or existing under
applicable law.  In exercising any remedies, Lender may exercise its remedies
against the UCC Collateral separately or together, and in any order, without in
any way affecting the availability of Lender's other remedies.


(d)           This Instrument constitutes a financing statement with respect to
any part of the Mortgaged Property that is or may become a Fixture, if permitted
by applicable law.


3.           ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.


(a)           As part of the consideration for the Indebtedness, Borrower
absolutely and unconditionally assigns and transfers to Lender all Rents.  It is
the intention of Borrower to establish a present, absolute and irrevocable
transfer and assignment to Lender of all Rents and to authorize and empower
Lender to collect and receive all Rents without the necessity of further action
on the part of Borrower.  Promptly upon request by Lender, Borrower agrees to
execute and deliver such further assignments as Lender may from time to time
require.  Borrower and Lender intend this assignment of Rents to be immediately
effective and to constitute an absolute present assignment and not an assignment
for additional security only.  For purposes of giving effect to this absolute
assignment of Rents, and for no other purpose, Rents shall not be deemed to be a
part of the Mortgaged Property.  However, if this present, absolute and
unconditional assignment of Rents is not enforceable by its terms under the laws
of the Property Jurisdiction, then the Rents shall be included as a part of the
Mortgaged Property and it is the intention of the Borrower that in this
circumstance this Instrument create and perfect a lien on Rents in favor of
Lender, which lien shall be effective as of the date of this Instrument.


(b)           After the occurrence of an Event of Default, Borrower authorizes
Lender to collect, sue for and compromise Rents and directs each tenant of the
Mortgaged Property to pay all Rents to, or as directed by, Lender.  However,
until the occurrence of an Event of Default, Lender hereby grants to Borrower a
revocable license to collect and receive all Rents, to hold all Rents in trust
for the benefit of Lender and to apply all Rents to pay the installments of
interest and principal then due and payable under the Note and the other amounts
then due and payable under the other Loan Documents, including Imposition
Deposits, and to pay the current costs and expenses of managing, operating and
maintaining the Mortgaged Property, including utilities, Taxes and insurance
premiums (to the extent not included in Imposition Deposits), tenant
improvements and other capital expenditures.  So long as no Event of Default has
occurred and is continuing, the Rents remaining after application pursuant to
the preceding sentence may be

 
8

--------------------------------------------------------------------------------

 

retained by Borrower free and clear of, and released from, Lender's rights with
respect to Rents under this Instrument. From and after the occurrence of an
Event of Default, and without the necessity of Lender entering upon and taking
and maintaining control of the Mortgaged Property directly, or by a receiver,
Borrower's license to collect Rents shall automatically terminate and Lender
shall without Notice be entitled to all Rents as they become due and payable,
including Rents then due and unpaid.  Borrower shall pay to Lender upon demand
all Rents to which Lender is entitled.  At any time on or after the date of
Lender's demand for Rents, (i) Lender may give, and Borrower hereby irrevocably
authorizes Lender to give, notice to all tenants of the Mortgaged Property
instructing them to pay all Rents to Lender, (ii) no tenant shall be obligated
to inquire further as to the occurrence or continuance of an Event of Default,
and (iii) no tenant shall be obligated to pay to Borrower any amounts which are
actually paid to Lender in response to such a notice.  Any such notice by Lender
shall be delivered to each tenant personally, by mail or by delivering such
demand to each rental unit.  Borrower shall not interfere with and shall
cooperate with Lender's collection of such Rents.


(c)           Borrower represents and warrants to Lender that Borrower has not
executed any prior assignment of Rents (other than an assignment of Rents
securing any prior indebtedness that is being assigned to Lender, or paid off
and discharged with the proceeds of the loan evidenced by the Note), that
Borrower has not performed, and Borrower covenants and agrees that it will not
perform, any acts and has not executed, and shall not execute, any instrument
which would prevent Lender from exercising its rights under this Section 3, and
that at the time of execution of this Instrument there has been no anticipation
or prepayment of any Rents for more than two months prior to the due dates of
such Rents.  Borrower shall not collect or accept payment of any Rents more than
two months prior to the due dates of such Rents.


(d)           If an Event of Default has occurred and is continuing, Lender may,
regardless of the adequacy of Lender's security or the solvency of Borrower and
even in the absence of waste, enter upon and take and maintain full control of
the Mortgaged Property in order to perform all acts that Lender in its
discretion determines to be necessary or desirable for the operation and
maintenance of the Mortgaged Property, including the execution, cancellation or
modification of Leases, the collection of all Rents, the making of repairs to
the Mortgaged Property and the execution or termination of contracts providing
for the management, operation or maintenance of the Mortgaged Property, for the
purposes of enforcing the assignment of Rents pursuant to Section 3(a),
protecting the Mortgaged Property or the security of this Instrument, or for
such other purposes as Lender in its discretion may deem necessary or
desirable.  Alternatively, if an Event of Default has occurred and is
continuing, regardless of the adequacy of Lender's security, without regard to
Borrower's solvency and without the necessity of giving prior notice (oral or
written) to Borrower, Lender may apply to any court having jurisdiction for the
appointment of a receiver for the Mortgaged Property to take any or all of the
actions set forth in the preceding sentence.  If Lender elects to seek the
appointment of a receiver for the Mortgaged Property at any time after an Event
of Default has occurred and is continuing, Borrower, by its execution of this
Instrument, expressly consents to the appointment of such receiver, including
the appointment of a receiver ex parte if permitted by applicable law.  If
Borrower is a housing cooperative corporation or association, Borrower hereby
agrees that if a receiver is appointed, the order appointing the receiver may
contain a provision requiring the receiver to pay the installments of interest
and principal then due and payable under the Note and the other amounts

 
9

--------------------------------------------------------------------------------

 

then due and payable under the other Loan Documents, including Imposition
Deposits, it being acknowledged and agreed that the Indebtedness is an
obligation of the Borrower and must be paid out of maintenance charges payable
by the Borrower's tenant shareholders under their proprietary leases or
occupancy agreements.  Lender or the receiver, as the case may be, shall be
entitled to receive a reasonable fee for managing the Mortgaged
Property.  Immediately upon appointment of a receiver or immediately upon the
Lender's entering upon and taking possession and control of the Mortgaged
Property, Borrower shall surrender possession of the Mortgaged Property to
Lender or the receiver, as the case may be, and shall deliver to Lender or the
receiver, as the case may be, all documents, records (including records on
electronic or magnetic media), accounts, surveys, plans, and specifications
relating to the Mortgaged Property and all security deposits and prepaid
Rents.  In the event Lender takes possession and control of the Mortgaged
Property, Lender may exclude Borrower and its representatives from the Mortgaged
Property.  Borrower acknowledges and agrees that the exercise by Lender of any
of the rights conferred under this Section 3 shall not be construed to make
Lender a mortgagee-in-possession of the Mortgaged Property so long as Lender has
not itself entered into actual possession of the Land and Improvements.


(e)           If Lender enters the Mortgaged Property, Lender shall be liable to
account only to Borrower and only for those Rents actually received.  Except to
the extent of Lender's gross negligence or willful misconduct, Lender shall not
be liable to Borrower, anyone claiming under or through Borrower or anyone
having an interest in the Mortgaged Property, by reason of any act or omission
of Lender under Section 3(d), and Borrower hereby releases and discharges Lender
from any such liability to the fullest extent permitted by law.


(f)           If the Rents are not sufficient to meet the costs of taking
control of and managing the Mortgaged Property and collecting the Rents, any
funds expended by Lender for such purposes shall become an additional part of
the Indebtedness as provided in Section 12.


(g)           Any entering upon and taking of control of the Mortgaged Property
by Lender or the receiver, as the case may be, and any application of Rents as
provided in this Instrument shall not cure or waive any Event of Default or
invalidate any other right or remedy of Lender under applicable law or provided
for in this Instrument.


4.           ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.


(a)           As part of the consideration for the Indebtedness, Borrower
absolutely and unconditionally assigns and transfers to Lender all of Borrower's
right, title and interest in, to and under the Leases, including Borrower's
right, power and authority to modify the terms of any such Lease, or extend or
terminate any such Lease.   It is the intention of Borrower to establish a
present, absolute and irrevocable transfer and assignment to Lender of all of
Borrower's right, title and interest in, to and under the Leases.  Borrower and
Lender intend this assignment of the Leases to be immediately effective and to
constitute an absolute present assignment and not an assignment for additional
security only.  For purposes of giving effect to this absolute assignment of the
Leases, and for no other purpose, the Leases shall not be deemed to be a part of
the Mortgaged Property.  However, if this present, absolute and unconditional
assignment of

 
10

--------------------------------------------------------------------------------

 

the Leases is not enforceable by its terms under the laws of the Property
Jurisdiction, then the Leases shall be included as a part of the Mortgaged
Property and it is the intention of the Borrower that in this circumstance this
Instrument create and perfect a lien on the Leases in favor of Lender, which
lien shall be effective as of the date of this Instrument.


(b)           Until Lender gives Notice to Borrower of Lender's exercise of its
rights under this Section 4, Borrower shall have all rights, power and authority
granted to Borrower under any Lease (except as otherwise limited by this
Section or any other provision of this Instrument), including the right, power
and authority to modify the terms of any Lease or extend or terminate any
Lease.  Upon the occurrence of an Event of Default, the permission given to
Borrower pursuant to the preceding sentence to exercise all rights, power and
authority under Leases shall automatically terminate.  Borrower shall comply
with and observe Borrower's obligations under all Leases, including Borrower's
obligations pertaining to the maintenance and disposition of tenant security
deposits.


(c)           Borrower acknowledges and agrees that the exercise by Lender,
either directly or by a receiver, of any of the rights conferred under this
Section 4 shall not be construed to make Lender a mortgagee-in-possession of the
Mortgaged Property so long as Lender has not itself entered into actual
possession of the Land and the Improvements.  The acceptance by Lender of the
assignment of the Leases pursuant to Section 4(a) shall not at any time or in
any event obligate Lender to take any action under this Instrument or to expend
any money or to incur any expenses.  Except to the extent of Lender's gross
negligence or willful misconduct, Lender shall not be liable in any way for any
injury or damage to person or property sustained by any person or persons, firm
or corporation in or about the Mortgaged Property.  Prior to Lender's actual
entry into and taking possession of the Mortgaged Property, Lender shall not
(i) be obligated to perform any of the terms, covenants and conditions contained
in any Lease (or otherwise have any obligation with respect to any Lease);
(ii) be obligated to appear in or defend any action or proceeding relating to
the Lease or the Mortgaged Property; or (iii) be responsible for the operation,
control, care, management or repair of the Mortgaged Property or any portion of
the Mortgaged Property.  The execution of this Instrument by Borrower shall
constitute conclusive evidence that all responsibility for the operation,
control, care, management and repair of the Mortgaged Property is and shall be
that of Borrower, prior to such actual entry and taking of possession.


(d)           Upon delivery of Notice by Lender to Borrower of Lender's exercise
of Lender's rights under this Section 4 at any time after the occurrence of an
Event of Default, and without the necessity of Lender entering upon and taking
and maintaining control of the Mortgaged Property directly, by a receiver, or by
any other manner or proceeding permitted by the laws of the Property
Jurisdiction, Lender immediately shall have all rights, powers and authority
granted to Borrower under any Lease, including the right, power and authority to
modify the terms of any such Lease, or extend or terminate any such Lease.


(e)           Borrower shall, promptly upon Lender's request, deliver to Lender
an executed copy of each residential Lease then in effect.  All Leases for
residential dwelling units shall be on forms approved by Lender, shall be for
initial terms of at least six months and not more than two years, and shall not
include options to purchase.

 
11

--------------------------------------------------------------------------------

 

(f)           Borrower shall not lease any portion of the Mortgaged Property for
non-residential use except with the prior written consent of Lender and Lender's
prior written approval of the Lease agreement.  Borrower shall not modify the
terms of, or extend or terminate, any Lease for non-residential use (including
any Lease in existence on the date of this Instrument) without the prior written
consent of Lender.  However, Lender's consent shall not be required for the
modification or extension of a non-residential Lease if such modification or
extension is on terms at least as favorable to Borrower as those customary at
that time in the applicable market and the income from the extended or modified
Lease will not be less than the income received from the Lease as of the date of
this Instrument.  Borrower shall, without request by Lender, deliver an executed
copy of each non-residential Lease to Lender promptly after such Lease is
signed.  All non-residential Leases, including renewals or extensions of
existing Leases, shall specifically provide that (i) such Leases are subordinate
to the lien of this Instrument; (ii) the tenant shall attorn to Lender and any
purchaser at a foreclosure sale, such attornment to be self-executing and
effective upon acquisition of title to the Mortgaged Property by any purchaser
at a foreclosure sale or by Lender in any manner; (iii) the tenant agrees to
execute such further evidences of attornment as Lender or any purchaser at a
foreclosure sale may from time to time request; (iv) the Lease shall not be
terminated by foreclosure or any other transfer of the Mortgaged Property;
(v) after a foreclosure sale of the Mortgaged Property, Lender or any other
purchaser at such foreclosure sale may, at Lender's or such purchaser's option,
accept or terminate such Lease; and (vi) the tenant shall, upon receipt after
the occurrence of an Event of Default of a written request from Lender, pay all
Rents payable under the Lease to Lender.


(g)           Borrower shall not receive or accept Rent under any Lease (whether
residential or non-residential) for more than two months in advance.


(h)           If Borrower is a cooperative housing corporation or association,
notwithstanding anything to the contrary contained in this subsection or in
Section 21, so long as Borrower remains a cooperative housing corporation or
association and is not in breach of any covenant of this Instrument, Lender
hereby consents to:


 
(i)
the execution of leases of apartments for a term in excess of two years from
Borrower to a tenant shareholder of Borrower, so long as such leases, including
proprietary leases, are and will remain subordinate to the lien of this
Instrument; and



 
(ii)
the surrender or termination of such leases of apartments where the surrendered
or terminated lease is immediately replaced or where the Borrower makes its best
efforts to secure such immediate replacement by a newly executed lease of the
same apartment to a tenant shareholder of the Borrower.  However, no consent is
hereby given by Lender to any execution, surrender, termination or assignment of
a lease under terms that would waive or reduce the obligation of the resulting
tenant shareholder under such lease to pay cooperative assessments in full when
due or the


 
12

--------------------------------------------------------------------------------

 

obligation of the former tenant shareholder to pay any unpaid portion of such
assessments.


5.           PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN DOCUMENTS;
PREPAYMENT PREMIUM.  Borrower shall pay the Indebtedness when due in accordance
with the terms of the Note and the other Loan Documents and shall perform,
observe and comply with all other provisions of the Note and the other Loan
Documents.  Borrower shall pay a prepayment premium in connection with certain
prepayments of the Indebtedness, including a payment made after Lender's
exercise of any right of acceleration of the Indebtedness, as provided in the
Note.


6.           EXCULPATION.  Borrower's personal liability for payment of the
Indebtedness and for performance of the other obligations to be performed by it
under this Instrument is limited in the manner, and to the extent, provided in
the Note.


7.           DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES.


(a)           Unless this requirement is waived in writing by Lender, which
waiver may be contained in this Section 7(a), Borrower shall deposit with Lender
on the day monthly installments of principal or interest, or both, are due under
the Note (or on another day designated in writing by Lender), until the
Indebtedness is paid in full, an additional amount sufficient to accumulate with
Lender the entire sum required to pay, when due, the items marked "Collect"
below.  Lender will not require the Borrower to make Imposition Deposits with
respect to the items marked "Deferred" below.


[Deferred]
Hazard Insurance premiums or other insurance premiums required by Lender under
Section 19,

[Collect]                      Taxes,
[Deferred]
water and sewer charges (that could become a lien on the Mortgaged Property),

[N/A]                                ground rents,
[Deferred]
assessments or other charges (that could become a lien on the Mortgaged
Property)





The amounts deposited under the preceding sentence are collectively referred to
in this Instrument as the "Imposition Deposits."  The obligations of Borrower
for which the Imposition Deposits are required are collectively referred to in
this Instrument as "Impositions."  The amount of the Imposition Deposits shall
be sufficient to enable Lender to pay each Imposition before the last date upon
which such payment may be made without any penalty or interest charge being
added.  Lender shall maintain records indicating how much of the monthly
Imposition Deposits and how much of the aggregate Imposition Deposits held by
Lender are held for the purpose of paying Taxes, insurance premiums and each
other Imposition.


(b)           Imposition Deposits shall be held in an institution (which may be
Lender, if Lender is such an institution) whose deposits or accounts are insured
or guaranteed by a federal

 
13

--------------------------------------------------------------------------------

 

agency.  Lender shall not be obligated to open additional accounts or deposit
Imposition Deposits in additional institutions when the amount of the Imposition
Deposits exceeds the maximum amount of the federal deposit insurance or
guaranty.  Lender shall apply the Imposition Deposits to pay Impositions so long
as no Event of Default has occurred and is continuing.  Unless applicable law
requires, Lender shall not be required to pay Borrower any interest, earnings or
profits on the Imposition Deposits.  As additional security for all of
Borrower's obligations under this Instrument and the other Loan Documents,
Borrower hereby pledges and grants to Lender a security interest in the
Imposition Deposits and all proceeds of, and all interest and dividends on, the
Imposition Deposits.  Any amounts deposited with Lender under this Section 7
shall not be trust funds, nor shall they operate to reduce the Indebtedness,
unless applied by Lender for that purpose under Section 7(e).


(c)           If Lender receives a bill or invoice for an Imposition, Lender
shall pay the Imposition from the Imposition Deposits held by Lender.  Lender
shall have no obligation to pay any Imposition to the extent it exceeds
Imposition Deposits then held by Lender.  Lender may pay an Imposition according
to any bill, statement or estimate from the appropriate public office or
insurance company without inquiring into the accuracy of the bill, statement or
estimate or into the validity of the Imposition.


(d)           If at any time the amount of the Imposition Deposits held by
Lender for payment of a specific Imposition exceeds the amount reasonably deemed
necessary by Lender, the excess shall be credited against future installments of
Imposition Deposits.  If at any time the amount of the Imposition Deposits held
by Lender for payment of a specific Imposition is less than the amount
reasonably estimated by Lender to be necessary, Borrower shall pay to Lender the
amount of the deficiency within 15 days after Notice from Lender.


(e)           If an Event of Default has occurred and is continuing, Lender may
apply any Imposition Deposits, in any amounts and in any order as Lender
determines, in Lender's discretion, to pay any Impositions or as a credit
against the Indebtedness. Upon payment in full of the Indebtedness, Lender shall
refund to Borrower any Imposition Deposits held by Lender.


(f)           If Lender does not collect an Imposition Deposit with respect to
an Imposition either marked "Deferred" in Section 7(a) or pursuant to a separate
written waiver by Lender, then on or before the date each such Imposition is
due, or on the date this Instrument requires each such Imposition to be paid,
Borrower must provide Lender with proof of payment of each such Imposition for
which Lender does not require collection of Imposition Deposits.  Lender may
revoke its deferral or waiver and require Borrower to deposit with Lender any or
all of the Imposition Deposits listed in Section 7(a), regardless of whether any
such item is marked "Deferred" in such section, upon Notice to Borrower, (i) if
Borrower does not timely pay any of the Impositions, (ii) if Borrower fails to
provide timely proof to Lender of such payment, or (iii) at any time during the
existence of an Event of Default.


(g)           In the event of a Transfer prohibited by or requiring Lender's
approval under Section 21, Lender's waiver of the collection of any Imposition
Deposit in this Section 7 may be modified or rendered void by Lender at Lender's
option by Notice to Borrower and the transferee(s) as a condition of Lender's
approval of such Transfer.

 
14

--------------------------------------------------------------------------------

 



8.           COLLATERAL AGREEMENTS.  Borrower shall deposit with Lender such
amounts as may be required by any Collateral Agreement and shall perform all
other obligations of Borrower under each Collateral Agreement.


9.           APPLICATION OF PAYMENTS.  If at any time Lender receives, from
Borrower or otherwise, any amount applicable to the Indebtedness which is less
than all amounts due and payable at such time, then Lender may apply that
payment to amounts then due and payable in any manner and in any order
determined by Lender, in Lender's discretion.  Neither Lender's acceptance of an
amount that is less than all amounts then due and payable nor Lender's
application of such payment in the manner authorized shall constitute or be
deemed to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.  Notwithstanding the application of any such amount to the
Indebtedness, Borrower's obligations under this Instrument and the Note shall
remain unchanged.


10.           COMPLIANCE WITH LAWS AND ORGANIZATIONAL DOCUMENTS.


(a)           Borrower shall comply with all laws, ordinances, regulations and
requirements of any Governmental Authority and all recorded lawful covenants and
agreements relating to or affecting the Mortgaged Property, including all laws,
ordinances, regulations, requirements and covenants pertaining to health and
safety, construction of improvements on the Mortgaged Property, fair housing,
disability accommodation, zoning and land use, and Leases.  Borrower also shall
comply with all applicable laws that pertain to the maintenance and disposition
of tenant security deposits.


(b)           Borrower shall at all times maintain records sufficient to
demonstrate compliance with the provisions of this Section 10.


(c)           Borrower shall take appropriate measures to prevent, and shall not
engage in or knowingly permit, any illegal activities at the Mortgaged Property
that could endanger tenants or visitors, result in damage to the Mortgaged
Property, result in forfeiture of the Mortgaged Property, or otherwise
materially impair the lien created by this Instrument or Lender's interest in
the Mortgaged Property.  Borrower represents and warrants to Lender that no
portion of the Mortgaged Property has been or will be purchased with the
proceeds of any illegal activity.


(d)           Borrower shall at all times comply with all laws, regulations and
requirements of any Governmental Authority relating to Borrower's formation,
continued existence and good standing in the Property Jurisdiction.  Borrower
shall at all times comply with its organizational documents, including but not
limited to its partnership agreement (if Borrower is a partnership), its by-laws
(if Borrower is a corporation or housing cooperative corporation or association)
or its operating agreement (if Borrower is an limited liability company, joint
venture or tenancy-in-common ).  If Borrower is a housing cooperative
corporation or association, Borrower shall at all times maintain its status as a
"cooperative housing corporation" as such term is defined in Section 216(b) of
the Internal revenue Code of 1986, as amended, or any successor statute thereto.

 
15

--------------------------------------------------------------------------------

 

11.           USE OF PROPERTY.  Unless required by applicable law, Borrower
shall not (a) allow changes in the use for which all or any part of the
Mortgaged Property is being used at the time this Instrument was executed,
except for any change in use approved by Lender, (b) convert any individual
dwelling units or common areas to commercial use, (c) initiate a change in the
zoning classification of the Mortgaged Property or acquiesce without Notice to
and consent of Lender in a change in the zoning classification of the Mortgaged
Property, (d) establish any condominium or cooperative regime with respect to
the Mortgaged Property, (e) combine all or any part of the Mortgaged Property
with all or any part of a tax parcel which is not part of the Mortgaged
Property, or (f) subdivide or otherwise split any tax parcel constituting all or
any part of the Mortgaged Property without the prior consent of
Lender.  Notwithstanding anything contained in this Section to the contrary, if
Borrower is a housing cooperative corporation or association, Lender
acknowledges and consents to Borrower's use of the Mortgaged Property as a
housing cooperative.


12.           PROTECTION OF LENDER'S SECURITY; INSTRUMENT SECURES FUTURE
ADVANCES.


(a)           If Borrower fails to perform any of its obligations under this
Instrument or any other Loan Document, or if any action or proceeding is
commenced which purports to affect the Mortgaged Property, Lender's security or
Lender's rights under this Instrument, including eminent domain, insolvency,
code enforcement, civil or criminal forfeiture, enforcement of Hazardous
Materials Laws, fraudulent conveyance or reorganizations or proceedings
involving a bankrupt or decedent, then Lender at Lender's option may make such
appearances, file such documents, disburse such sums and take such actions as
Lender reasonably deems necessary to perform such obligations of Borrower and to
protect Lender's interest, including (i) payment of Attorneys' Fees and Costs,
(ii) payment of fees and out-of-pocket expenses of accountants, inspectors and
consultants, (iii) entry upon the Mortgaged Property to make repairs or secure
the Mortgaged Property, (iv) procurement of the insurance required by
Section 19, (v) payment of amounts which Borrower has failed to pay under
Sections 15 and 17, and (vi) advances made by Lender to pay, satisfy or
discharge any obligation of Borrower for the payment of money that is secured by
a pre-existing mortgage, deed of trust or other lien encumbering the Mortgaged
Property (a "Prior Lien").


(b)           Any amounts disbursed by Lender under this Section 12, or under
any other provision of this Instrument that treats such disbursement as being
made under this Section 12, shall be secured by this Instrument, shall be added
to, and become part of, the principal component of the Indebtedness, shall be
immediately due and payable and shall bear interest from the date of
disbursement until paid at the "Default Rate," as defined in the Note.


(c)           Nothing in this Section 12 shall require Lender to incur any
expense or take any action.


13.           INSPECTION.


(a)           Lender, its agents, representatives, and designees may make or
cause to be made entries upon and inspections of the Mortgaged Property
(including environmental inspections

 
16

--------------------------------------------------------------------------------

 

and tests) during normal business hours, or at any other reasonable time, upon
reasonable notice to Borrower if the inspection is to include occupied
residential units (which notice need not be in writing).  Notice to Borrower
shall not be required in the case of an emergency, as determined in Lender's
discretion, or when an Event of Default has occurred and is continuing.


(b)             If Lender determines that Mold has developed as a result of a
water intrusion event or leak, Lender, at Lender's discretion, may require that
a professional inspector inspect the Mortgaged Property as frequently as Lender
determines is necessary until any issue with Mold and its cause(s) are resolved
to Lender's satisfaction.  Such inspection shall be limited to a visual and
olfactory inspection of the area that has experienced the Mold, water intrusion
event or leak.  Borrower shall be responsible for the cost of such professional
inspection and any remediation deemed to be necessary as a result of the
professional inspection.  After any issue with Mold, water intrusion or leaks is
remedied to Lender's satisfaction, Lender shall not require a professional
inspection any more frequently than once every three years unless Lender is
otherwise aware of Mold as a result of a subsequent water intrusion event or
leak.


(c)           If Lender or Loan Servicer determines not to conduct an annual
inspection of the Mortgaged Property, and in lieu thereof Lender requests a
certification, Borrower shall be prepared to provide and must actually provide
to Lender a factually correct certification each year that the annual inspection
is waived to the following effect:


Borrower has not received any written complaint, notice, letter or other written
communication from tenants, management agent or governmental authorities
regarding mold, fungus, microbial contamination or pathogenic organisms ("Mold")
or any activity, condition, event or omission that causes or facilitates the
growth of Mold on or in any part of the Mortgaged Property or if Borrower has
received any such written complaint, notice, letter or other written
communication that Borrower has investigated and determined that no Mold
activity, condition or event exists or alternatively has fully and properly
remediated such activity, condition, event or omission in compliance with the
Moisture Management Plan for the Mortgaged Property.


If Borrower is unwilling or unable to provide such certification, Lender may
require a professional inspection of the Mortgaged Property at Borrower's
expense.


14.           BOOKS AND RECORDS; FINANCIAL REPORTING.


(a)           Borrower shall keep and maintain at all times at the Mortgaged
Property or the management agent's office, and upon Lender's request shall make
available at the Mortgaged Property (or, at Borrower's option, at the management
agent's office), complete and accurate books of account and records (including
copies of supporting bills and invoices) adequate to reflect correctly the
operation of the Mortgaged Property, and copies of all written contracts,
Leases, and other instruments which affect the Mortgaged Property.  The books,
records,

 
17

--------------------------------------------------------------------------------

 

contracts, Leases and other instruments shall be subject to examination and
inspection by Lender at any reasonable time.


(b)           Within 120 days after the end of each fiscal year of Borrower,
Borrower shall furnish to Lender a statement of income and expenses for
Borrower's operation of the Mortgaged Property for that fiscal year, a statement
of changes in financial position of Borrower relating to the Mortgaged Property
for that fiscal year and, when requested by Lender, a balance sheet showing all
assets and liabilities of Borrower relating to the Mortgaged Property as of the
end of that fiscal year.  If Borrower's fiscal year is other than the calendar
year, Borrower must also submit to Lender a year-end statement of income and
expenses within 120 days after the end of the calendar year.


(c)           Within 120 days after the end of each calendar year, and at any
other time, upon Lender's request, Borrower shall furnish to Lender each of the
following.  However, Lender shall not require any of the following more
frequently than quarterly except when there has been an Event of Default and
such Event of Default is continuing, in which case Lender may, upon written
request to Borrower, require Borrower to furnish any of the following more
frequently:


 
(i)
a rent schedule for the Mortgaged Property showing the name of each tenant, and
for each tenant, the space occupied, the lease expiration date, the rent payable
for the current month, the date through which rent has been paid, and any
related information requested by Lender;



 
(ii)
an accounting of all security deposits held pursuant to all Leases, including
the name of the institution (if any) and the names and identification numbers of
the accounts (if any) in which such security deposits are held and the name of
the person to contact at such financial institution, along with any authority or
release necessary for Lender to access information regarding such accounts; and



 
(iii)
a statement that identifies all owners of any interest in Borrower and any
Controlling Entity and the interest held by each (unless Borrower or any
Controlling Entity is a publicly-traded entity in which case such statement of
ownership shall not be required), if Borrower or a Controlling Entity is a
corporation, all officers and directors of Borrower and the Controlling Entity,
and if Borrower or a Controlling Entity is a limited liability company, all
managers who are not members.



(d)           At any time upon Lender's request, Borrower shall furnish to
Lender each of the following.  However, Lender shall not require any of the
following more frequently than quarterly except when there has been an Event of
Default and such Event of Default is continuing, in which case Lender may
require Borrower to furnish any of the following more frequently:

 
18

--------------------------------------------------------------------------------

 

(i)           a balance sheet, a statement of income and expenses for Borrower
and a statement of changes in financial position of Borrower for Borrower's most
recent fiscal year;


 
(ii)
a quarterly or year-to-date income and expense statement for the Mortgaged
Property; and



 
(iii)
a monthly property management report for the Mortgaged Property, showing the
number of inquiries made and rental applications received from tenants or
prospective tenants and deposits received from tenants and any other information
requested by Lender.



(e)           Upon Lender's request at any time when an Event of Default has
occurred and is continuing, Borrower shall furnish to Lender monthly income and
expense statements and rent schedules for the Mortgaged Property.


(f)           An individual having authority to bind Borrower shall certify each
of the statements, schedules and reports required by Sections 14(b) through
14(e) to be complete and accurate.  Each of the statements, schedules and
reports required by Sections 14(b) through 14(e) shall be in such form and
contain such detail as Lender may reasonably require.  Lender also may require
that any of the statements, schedules or reports listed in Section 14(b) and
14(c)(i) and (ii) be audited at Borrower's expense by independent certified
public accountants acceptable to Lender, at any time when an Event of Default
has occurred and is continuing or at any time that Lender, in its reasonable
judgment, determines that audited financial statements are required for an
accurate assessment of the financial condition of Borrower or of the Mortgaged
Property.


(g)           If Borrower fails to provide in a timely manner the statements,
schedules and reports required by Sections 14(b) through (e), Lender shall give
Borrower Notice specifying the statements, schedules and reports required by
Section 14(b) through (e) that Borrower has failed to provide.  If Borrower has
not provided the required statements, schedules and reports within 10 Business
Days following such Notice, then Lender shall have the right to have Borrower's
books and records audited, at Borrower's expense, by independent certified
public accountants selected by Lender in order to obtain such statements,
schedules and reports, and all related costs and expenses of Lender shall become
immediately due and payable and shall become an additional part of the
Indebtedness as provided in Section 12.  Notice to Borrower shall not be
required in the case of an emergency, as determined in Lender's discretion, or
when an Event of Default has occurred and is continuing.


(h)           If an Event of Default has occurred and is continuing, Borrower
shall deliver to Lender upon written demand all books and records relating to
the Mortgaged Property or its operation.


(i)           Borrower authorizes Lender to obtain a credit report on Borrower
at any time.


15.           TAXES; OPERATING EXPENSES.

 
19

--------------------------------------------------------------------------------

 

(a)           Subject to the provisions of Section 15(c) and Section 15(d),
Borrower shall pay, or cause to be paid, all Taxes when due and before the
addition of any interest, fine, penalty or cost for nonpayment.


(b)           Subject to the provisions of Section 15(c), Borrower shall (i) pay
the expenses of operating, managing, maintaining and repairing the Mortgaged
Property (including utilities, repairs and replacements) before the last date
upon which each such payment may be made without any penalty or interest charge
being added, and (ii) pay insurance premiums at least 30 days prior to the
expiration date of each policy of insurance, unless applicable law specifies
some lesser period.


(c)           If Lender is collecting Imposition Deposits, to the extent that
Lender holds sufficient Imposition Deposits for the purpose of paying a specific
Imposition, then Borrower shall not be obligated to pay such Imposition, so long
as no Event of Default exists and Borrower has timely delivered to Lender any
bills or premium notices that it has received.  If an Event of Default exists,
Lender may exercise any rights Lender may have with respect to Imposition
Deposits without regard to whether Impositions are then due and payable.  Lender
shall have no liability to Borrower for failing to pay any Impositions to the
extent that (i) any Event of Default has occurred and is continuing,
(ii) insufficient Imposition Deposits are held by Lender at the time an
Imposition becomes due and payable or (iii) Borrower has failed to provide
Lender with bills and premium notices as provided above.


(d)           Borrower, at its own expense, may contest by appropriate legal
proceedings, conducted diligently and in good faith, the amount or validity of
any Imposition other than insurance premiums, if (i) Borrower notifies Lender of
the commencement or expected commencement of such proceedings, (ii) the
Mortgaged Property is not in danger of being sold or forfeited, (iii) if
Borrower has not already paid the Imposition, Borrower deposits with Lender
reserves sufficient to pay the contested Imposition, if requested by Lender, and
(iv) Borrower furnishes whatever additional security is required in the
proceedings or is reasonably requested by Lender.


(e)           Borrower shall promptly deliver to Lender a copy of all notices
of, and invoices for, Impositions, and if Borrower pays any Imposition directly,
Borrower shall furnish to Lender, on or before the date this Instrument requires
such Impositions to be paid, receipts evidencing that such payments were made.


16.           LIENS; ENCUMBRANCES.  Borrower acknowledges that, to the extent
provided in Section 21, the grant, creation or existence of any mortgage, deed
of trust, deed to secure debt, security interest or other lien or encumbrance (a
"Lien") on the Mortgaged Property (other than the lien of this Instrument) or on
certain ownership interests in Borrower, whether voluntary, involuntary or by
operation of law, and whether or not such Lien has priority over the lien of
this Instrument, is a "Transfer" which constitutes an Event of Default and
subjects Borrower to personal liability under the Note.

 
20

--------------------------------------------------------------------------------

 

17.           PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED PROPERTY.


(a)           Borrower shall not commit waste or permit impairment or
deterioration of the Mortgaged Property.


(b)           Borrower shall not abandon the Mortgaged Property.


(c)           Borrower shall restore or repair promptly, in a good and
workmanlike manner, any damaged part of the Mortgaged Property to the equivalent
of its original condition, or such other condition as Lender may approve in
writing, whether or not insurance proceeds or condemnation awards are available
to cover any costs of such restoration or repair; however, Borrower shall not be
obligated to perform such restoration or repair if (i) no Event of Default has
occurred and is continuing, and (ii) Lender has elected to apply any available
insurance proceeds and/or condemnation awards to the payment of Indebtedness
pursuant to Section 19(h)(ii), (iii), (iv) or (v), or pursuant to Section 20.


(d)           Borrower shall keep the Mortgaged Property in good repair,
including the replacement of Personalty and Fixtures with items of equal or
better function and quality.


(e)           Borrower shall provide for professional management of the
Mortgaged Property by a residential rental property manager satisfactory to
Lender at all times under a contract approved by Lender in writing, which
contract must be terminable upon not more than 30 days notice without the
necessity of establishing cause and without payment of a penalty or termination
fee by Borrower or its successors.


(f)           Borrower shall give Notice to Lender of and, unless otherwise
directed in writing by Lender, shall appear in and defend any action or
proceeding purporting to affect the Mortgaged Property, Lender's security or
Lender's rights under this Instrument.  Borrower shall not (and shall not permit
any tenant or other person to) remove, demolish or alter the Mortgaged Property
or any part of the Mortgaged Property, including any removal, demolition or
alteration occurring in connection with a rehabilitation of all or part of the
Mortgaged Property, except (i) in connection with the replacement of tangible
Personalty, (ii) if Borrower is a cooperative housing corporation or
association, to the extent permitted with respect to individual dwelling units
under the form of proprietary lease or occupancy agreement and (iii) repairs and
replacements in connection with making an individual unit ready for a new
occupant.


(g)           Unless otherwise waived by Lender in writing, Borrower must have
or must establish and must adhere to the MMP.  If the Borrower is required to
have an MMP, the Borrower must keep all MMP documentation at the Mortgaged
Property or at the management agent's office and available for the Lender or the
Loan Servicer to review during any annual assessment or other inspection of the
Mortgaged Property that is required by Lender.


(h)           If Borrower is a housing cooperative corporation or association,
until the Indebtedness is paid in full Borrower shall not reduce the maintenance
fees, charges or assessments payable by shareholders or residents under
proprietary leases or occupancy

 
21

--------------------------------------------------------------------------------

 

agreements below a level which is sufficient to pay all expenses of the
Borrower, including, without limitation, all operating and other expenses for
the Mortgaged Property and all payments due pursuant to the terms of the Note
and any Loan Documents.


18.           ENVIRONMENTAL HAZARDS.


(a)           Except for matters described in Section 18(b), Borrower shall not
cause or permit any of the following:


 
(i)
the presence, use, generation, release, treatment, processing, storage
(including storage in above ground and underground storage tanks), handling, or
disposal of any Hazardous Materials on or under the Mortgaged Property or any
other property of Borrower that is adjacent to the Mortgaged Property;



 
(ii)
the transportation of any Hazardous Materials to, from, or across the Mortgaged
Property;



 
(iii)
any occurrence or condition on the Mortgaged Property or any other property of
Borrower that is adjacent to the Mortgaged Property, which occurrence or
condition is or may be in violation of Hazardous Materials Laws;



 
(iv)
any violation of or noncompliance with the terms of any Environmental Permit
with respect to the Mortgaged Property or any property of Borrower that is
adjacent to the Mortgaged Property; or



 
(v)
any violation or noncompliance with the terms of any O&M Program as defined in
subsection (d).



The matters described in clauses (i) through (v) above, except as otherwise
provided in Section 18(b), are referred to collectively in this Section 18 as
"Prohibited Activities or Conditions."


(b)           Prohibited Activities or Conditions shall not include lawful
conditions permitted by an O&M Program or the safe and lawful use and storage of
quantities of (i) pre-packaged supplies, cleaning materials and petroleum
products customarily used in the operation and maintenance of comparable
multifamily properties, (ii) cleaning materials, personal grooming items and
other items sold in pre-packaged containers for consumer use and used by tenants
and occupants of residential dwelling units in the Mortgaged Property; and
(iii) petroleum products used in the operation and maintenance of motor vehicles
from time to time located on the Mortgaged Property's parking areas, so long as
all of the foregoing are used, stored, handled, transported and disposed of in
compliance with Hazardous Materials Laws.


(c)           Borrower shall take all commercially reasonable actions (including
the inclusion of appropriate provisions in any Leases executed after the date of
this Instrument) to prevent its

 
22

--------------------------------------------------------------------------------

 

employees, agents, and contractors, and all tenants and other occupants from
causing or permitting any Prohibited Activities or Conditions.  Borrower shall
not lease or allow the sublease or use of all or any portion of the Mortgaged
Property to any tenant or subtenant for nonresidential use by any user that, in
the ordinary course of its business, would cause or permit any Prohibited
Activity or Condition.


(d)           As required by Lender, Borrower shall also have established a
written operations and maintenance program with respect to certain Hazardous
Materials.  Each such operations and maintenance program and any additional or
revised operations and maintenance programs established for the Mortgaged
Property pursuant to this Section 18 must be approved by Lender and shall be
referred to herein as an "O&M Program."  Borrower shall comply in a timely
manner with, and cause all employees, agents, and contractors of Borrower and
any other persons present on the Mortgaged Property to comply with each O&M
Program.  Borrower shall pay all costs of performance of Borrower's obligations
under any O&M Program, and Lender's out-of-pocket costs incurred in connection
with the monitoring and review of each O&M Program and Borrower's performance
shall be paid by Borrower upon demand by Lender.  Any such out-of-pocket costs
of Lender that Borrower fails to pay promptly shall become an additional part of
the Indebtedness as provided in Section 12.


(e)           Borrower represents and warrants to Lender that, except as
previously disclosed by Borrower to Lender in writing (which written disclosure
may be in certain environmental assessments and other written reports accepted
by Lender in connection with the funding of the Indebtedness and dated prior to
the date of this Instrument):


 
(i)
Borrower has not at any time engaged in, caused or permitted any Prohibited
Activities or Conditions on the Mortgaged Property;



 
(ii)
to the best of Borrower's knowledge after reasonable and diligent inquiry, no
Prohibited Activities or Conditions exist or have existed on the Mortgaged
Property;



 
(iii)
the Mortgaged Property does not now contain any underground storage tanks, and,
to the best of Borrower's knowledge after reasonable and diligent inquiry, the
Mortgaged Property has not contained any underground storage tanks in the
past.  If there is an underground storage tank located on the Mortgaged Property
that has been previously disclosed by Borrower to Lender in writing, that tank
complies with all requirements of Hazardous Materials Laws;



 
(iv)
to the best of Borrower's knowledge after reasonable and diligent inquiry,
Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous
Materials.  Without limiting the generality of the foregoing, Borrower has
obtained all Environmental Permits required for the operation of the Mortgaged
Property in accordance with Hazardous Materials Laws now in effect and all such
Environmental Permits are in full force and effect;


 
23

--------------------------------------------------------------------------------

 

 
(v)
to the best of Borrower's knowledge after reasonable and diligent inquiry, no
event has occurred with respect to the Mortgaged Property that constitutes, or
with the passing of time or the giving of notice would constitute, noncompliance
with the terms of any Environmental Permit;



 
(vi)
there are no actions, suits, claims or proceedings pending or, to the best of
Borrower's knowledge after reasonable and diligent inquiry, threatened that
involve the Mortgaged Property and allege, arise out of, or relate to any
Prohibited Activity or Condition; and



 
(vii)
Borrower has not received any written complaint, order, notice of violation or
other communication from any Governmental Authority with regard to air
emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting the Mortgaged Property
or any other property of Borrower that is adjacent to the Mortgaged Property.



(f)           Borrower shall promptly notify Lender in writing upon the
occurrence of any of the following events:


 
(i)
Borrower's discovery of any Prohibited Activity or Condition;



 
(ii)
Borrower's receipt of or knowledge of any written complaint, order, notice of
violation or other communication from any tenant, management agent, Governmental
Authority or other person with regard to present or future alleged Prohibited
Activities or Conditions, or any other environmental, health or safety matters
affecting the Mortgaged Property or any other property of Borrower that is
adjacent to the Mortgaged Property; or



 
(iii)
Borrower's breach of any of its obligations under this Section 18.



Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Instrument, the Note, or any other Loan
Document.


(g)           Borrower shall pay promptly the costs of any environmental
inspections, tests or audits, a purpose of which is to identify the extent or
cause of or potential for a Prohibited Activity or Condition ("Environmental
Inspections"), required by Lender in connection with any foreclosure or deed in
lieu of foreclosure, or as a condition of Lender's consent to any Transfer under
Section 21, or required by Lender following a reasonable determination by Lender
that Prohibited Activities or Conditions may exist.  Any such costs incurred by
Lender (including Attorneys' Fees and Costs and the costs of technical
consultants whether incurred in connection with any judicial or administrative
process or otherwise) that Borrower fails to pay promptly shall become an
additional part of the Indebtedness as provided in Section 12.  As long as
(i) no Event of Default has occurred and is continuing, (ii) Borrower has
actually paid for or reimbursed Lender for all costs of any such Environmental
Inspections performed or required by

 
24

--------------------------------------------------------------------------------

 

Lender, and (iii) Lender is not prohibited by law, contract or otherwise from
doing so, Lender shall make available to Borrower, without representation of any
kind, copies of Environmental Inspections prepared by third parties and
delivered to Lender.  Lender hereby reserves the right, and Borrower hereby
expressly authorizes Lender, to make available to any party, including any
prospective bidder at a foreclosure sale of the Mortgaged Property, the results
of any Environmental Inspections made by or for Lender with respect to the
Mortgaged Property.  Borrower consents to Lender notifying any party (either as
part of a notice of sale or otherwise) of the results of any Environmental
Inspections made by or for Lender.  Borrower acknowledges that Lender cannot
control or otherwise assure the truthfulness or accuracy of the results of any
Environmental Inspections and that the release of such results to prospective
bidders at a foreclosure sale of the Mortgaged Property may have a material and
adverse effect upon the amount that a party may bid at such sale.  Borrower
agrees that Lender shall have no liability whatsoever as a result of delivering
the results to any third party of any Environmental Inspections made by or for
Lender, and Borrower hereby releases and forever discharges Lender from any and
all claims, damages, or causes of action, arising out of, connected with or
incidental to the results of, the delivery of any of Environmental Inspections
made by or for Lender.


(h)           If any investigation, site monitoring, containment, clean-up,
restoration or other remedial work ("Remedial Work") is necessary to comply with
any Hazardous Materials Law or order of any Governmental Authority that has or
acquires jurisdiction over the Mortgaged Property or the use, operation or
improvement of the Mortgaged Property, or is otherwise required by Lender as a
consequence of any Prohibited Activity or Condition or to prevent the occurrence
of a Prohibited Activity or Condition, Borrower shall, by the earlier of (i) the
applicable deadline required by Hazardous Materials Law or (ii) 30 days after
Notice from Lender demanding such action, begin performing the Remedial Work,
and thereafter diligently prosecute it to completion, and shall in any event
complete the work by the time required by applicable Hazardous Materials
Law.  If Borrower fails to begin on a timely basis or diligently prosecute any
required Remedial Work, Lender may, at its option, cause the Remedial Work to be
completed, in which case Borrower shall reimburse Lender on demand for the cost
of doing so.  Any reimbursement due from Borrower to Lender shall become part of
the Indebtedness as provided in Section 12.


(i)           Borrower shall comply with all Hazardous Materials Laws applicable
to the Mortgaged Property.  Without limiting the generality of the previous
sentence, Borrower shall (i) obtain and maintain all Environmental Permits
required by Hazardous Materials Laws and comply with all conditions of such
Environmental Permits; (ii) cooperate with any inquiry by any Governmental
Authority; and (iii) comply with any governmental or judicial order that arises
from any alleged Prohibited Activity or Condition.


(j)           Borrower shall indemnify, hold harmless and defend (i) Lender,
(ii) any prior owner or holder of the Note, (iii) the Loan Servicer, (iv) any
prior Loan Servicer, (v) the officers, directors, shareholders, partners,
employees and trustees of any of the foregoing, and (vi) the heirs, legal
representatives, successors and assigns of each of the foregoing (collectively,
the "Indemnitees") from and against all proceedings, claims, damages, penalties
and costs (whether initiated or sought by Governmental Authorities or private
parties), including Attorneys' Fees

 
25

--------------------------------------------------------------------------------

 

and Costs and remediation costs, whether incurred in connection with any
judicial or administrative process or otherwise, arising directly or indirectly
from any of the following:


 
(i)
any breach of any representation or warranty of Borrower in this Section 18;



 
(ii)
any failure by Borrower to perform any of its obligations under this Section 18;



 
(iii)
the existence or alleged existence of any Prohibited Activity or Condition;



 
(iv)
the presence or alleged presence of Hazardous Materials on or under the
Mortgaged Property or in any of the Improvements or on or under any property of
Borrower that is adjacent to the Mortgaged Property; and



 
(v)
the actual or alleged violation of any Hazardous Materials Law.



(k)           Counsel selected by Borrower to defend Indemnitees shall be
subject to the approval of those Indemnitees.  In any circumstances in which the
indemnity under this Section 18 applies, Lender may employ its own legal counsel
and consultants to prosecute, defend or negotiate any claim or legal or
administrative proceeding and Lender, with the prior written consent of Borrower
(which shall not be unreasonably withheld, delayed or conditioned) may settle or
compromise any action or legal or administrative proceeding.  However, unless an
Event of Default has occurred and is continuing, or the interests of Borrower
and Lender are in conflict, as determined by Lender in its discretion, Lender
shall permit Borrower to undertake the actions referenced in this Section 18 in
accordance with this Section 18(k) and Section 18(l) so long as Lender approves
such action, which approval shall not be unreasonably withheld or
delayed.  Borrower shall reimburse Lender upon demand for all costs and expenses
incurred by Lender, including all costs of settlements entered into in good
faith, consultants' fees and Attorneys' Fees and Costs.


(l)           Borrower shall not, without the prior written consent of those
Indemnitees who are named as parties to a claim or legal or administrative
proceeding (a "Claim"), settle or compromise the Claim if the settlement
(i) results in the entry of any judgment that does not include as an
unconditional term the delivery by the claimant or plaintiff to Lender of a
written release of those Indemnitees, satisfactory in form and substance to
Lender; or (ii) may materially and adversely affect Lender, as determined by
Lender in its discretion.


(m)           Borrower's obligation to indemnify the Indemnitees shall not be
limited or impaired by any of the following, or by any failure of Borrower or
any guarantor to receive notice of or consideration for any of the following:


 
(i)
any amendment or modification of any Loan Document;



 
(ii)
any extensions of time for performance required by any Loan Document;


 
26

--------------------------------------------------------------------------------

 

 
(iii)
any provision in any of the Loan Documents limiting Lender's recourse to
property securing the Indebtedness, or limiting the personal liability of
Borrower or any other party for payment of all or any part of the Indebtedness;



 
(iv)
the accuracy or inaccuracy of any representations and warranties made by
Borrower under this Instrument or any other Loan Document;



 
(v)
the release of Borrower or any other person, by Lender or by operation of law,
from performance of any obligation under any Loan Document;



 
(vi)
the release or substitution in whole or in part of any security for the
Indebtedness; and



 
(vii)
Lender's failure to properly perfect any lien or security interest given as
security for the Indebtedness.



(n)           Borrower shall, at its own cost and expense, do all of the
following:


 
(i)
pay or satisfy any judgment or decree that may be entered against any Indemnitee
or Indemnitees in any legal or administrative proceeding incident to any matters
against which Indemnitees are entitled to be indemnified under this Section 18;



 
(ii)
reimburse Indemnitees for any expenses paid or incurred in connection with any
matters against which Indemnitees are entitled to be indemnified under this
Section 18; and



 
(iii)
reimburse Indemnitees for any and all expenses, including Attorneys' Fees and
Costs, paid or incurred in connection with the enforcement by Indemnitees of
their rights under this Section 18, or in monitoring and participating in any
legal or administrative proceeding.



(o)           The provisions of this Section 18 shall be in addition to any and
all other obligations and liabilities that Borrower may have under applicable
law or under other Loan Documents, and each Indemnitee shall be entitled to
indemnification under this Section 18 without regard to whether Lender or that
Indemnitee has exercised any rights against the Mortgaged Property or any other
security, pursued any rights against any guarantor, or pursued any other rights
available under the Loan Documents or applicable law. If Borrower consists of
more than one person or entity, the obligation of those persons or entities to
indemnify the Indemnitees under this Section 18 shall be joint and several. The
obligation of Borrower to indemnify the Indemnitees under this Section 18 shall
survive any repayment or discharge of the Indebtedness, any foreclosure
proceeding, any foreclosure sale, any delivery of any deed in lieu of
foreclosure, and any release of record of the lien of this
Instrument.  Notwithstanding the foregoing, if Lender has never been a
mortgagee-in-possession of, or held title to, the Mortgaged Property, Borrower
shall have no obligation to indemnify the Indemnitees under this Section 18

 
27

--------------------------------------------------------------------------------

 

after the date of the release of record of the lien of this Instrument by
payment in full at the Maturity Date or by voluntary prepayment in full.


19.           PROPERTY AND LIABILITY INSURANCE.


(a)           Borrower shall keep the Improvements insured at all times against
such hazards as Lender may from time to time require, which insurance shall
include but not be limited to coverage against loss by fire, windstorm and
allied perils, general boiler and machinery coverage, and business interruption
including loss of rental value insurance for the Mortgaged Property with extra
expense insurance.  If Lender so requires, such insurance shall also include
sinkhole insurance, mine subsidence insurance, earthquake insurance, and, if the
Mortgaged Property does not conform to applicable zoning or land use laws,
building ordinance or law coverage.  In the event any updated reports or other
documentation are reasonably required by Lender in order to determine whether
such additional insurance is necessary or prudent, Borrower shall pay for all
such documentation at its sole cost and expense.  Borrower acknowledges and
agrees that Lender's insurance requirements may change from time to time
throughout the term of the Indebtedness.  If any of the Improvements is located
in an area identified by the Federal Emergency Management Agency (or any
successor to that agency) as an area having special flood hazards, Borrower
shall insure such Improvements against loss by flood.  All insurance required
pursuant to this Section 19(a) shall be referred to as "Hazard Insurance."  All
policies of Hazard Insurance must include a non-contributing, non-reporting
mortgagee clause in favor of, and in a form approved by, Lender.


(b)           All premiums on insurance policies required under this Section 19
shall be paid in the manner provided in Section 7, unless Lender has designated
in writing another method of payment.  All such policies shall also be in a form
approved by Lender.  Borrower shall deliver to Lender a legible copy of each
insurance policy (or duplicate original) and Borrower shall promptly deliver to
Lender a copy of all renewal and other notices received by Borrower with respect
to the policies and all receipts for paid premiums.  At least 5 days prior to
the expiration date of any insurance policy, Borrower shall deliver to Lender
evidence acceptable to Lender that the policy has been renewed.  If Borrower has
not delivered a legible copy of each renewal policy (or a duplicate
original) prior to the expiration date of any insurance policy, Borrower shall
deliver a legible copy of each renewal policy (or a duplicate original) in a
form satisfactory to Lender within 120 days after the expiration date of the
original policy.


(c)           Borrower shall maintain at all times commercial general liability
insurance, workers' compensation insurance and such other liability, errors and
omissions and fidelity insurance coverages as Lender may from time to time
require.  All policies for general liability insurance must contain a standard
additional insured provision, in favor of, and in a form approved by, Lender.


(d)           All insurance policies and renewals of insurance policies required
by this Section 19 shall be in such amounts and for such periods as Lender may
from time to time require, and shall be issued by insurance companies
satisfactory to Lender.

 
28

--------------------------------------------------------------------------------

 

(e)           Borrower shall comply with all insurance requirements and shall
not permit any condition to exist on the Mortgaged Property that would
invalidate any part of any insurance coverage that this Instrument requires
Borrower to maintain.


(f)           In the event of loss, Borrower shall give immediate written notice
to the insurance carrier and to Lender.  Borrower hereby authorizes and appoints
Lender as attorney-in-fact for Borrower to make proof of loss, to adjust and
compromise any claims under policies of Hazard Insurance, to appear in and
prosecute any action arising from such Hazard Insurance policies, to collect and
receive the proceeds of Hazard Insurance, and to deduct from such proceeds
Lender's expenses incurred in the collection of such proceeds.  This power of
attorney is coupled with an interest and therefore is irrevocable.  However,
nothing contained in this Section 19 shall require Lender to incur any expense
or take any action.  Lender may, at Lender's option, (i) require a "repair or
replacement" settlement, in which case  the proceeds will  be used to reimburse
Borrower for the cost of restoring and repairing the Mortgaged Property to the
equivalent of its original condition or to a condition approved by Lender (the
"Restoration"), or (ii) require an "actual cash value" settlement in which
case  the proceeds may be applied to the payment of the Indebtedness, whether or
not then due. To the extent Lender determines to require a repair or replacement
settlement and apply insurance proceeds to Restoration, Lender shall apply the
proceeds in accordance with Lender's then-current policies relating to the
restoration of casualty damage on similar multifamily properties.


(g)           Notwithstanding any provision to the contrary in this Section 19,
as long as no Event of Default, or any event which, with the giving of Notice or
the passage of time, or both, would constitute an Event of Default, has occurred
and is continuing,


 
(i)
in the event of a casualty resulting in damage to the Mortgaged Property which
will cost $10,000 or less to repair, the Borrower shall have the sole right to
make proof of loss, adjust and compromise the claim and collect and receive any
proceeds directly without the approval or prior consent of the Lender so long as
the insurance proceeds are used solely for the Restoration of the Mortgaged
Property; and



 
(ii) 
in the event of a casualty resulting in damage to the Mortgaged Property which
will cost more than $10,000 but less than $50,000 to repair, the Borrower is
authorized to make proof of loss and adjust and compromise the claim without the
prior consent of Lender, and Lender shall hold the applicable insurance proceeds
to be used to reimburse Borrower for the cost of Restoration of the Mortgaged
Property and shall not apply such proceeds to the payment of sums due under this
Instrument.



(h)           Lender will have the right to exercise its option to apply
insurance proceeds to the payment of the Indebtedness only if Lender determines
that at least one of the following conditions is met:

 
29

--------------------------------------------------------------------------------

 

 
(i)
an Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing;



 
(ii)
Lender determines, in its discretion, that there will not be sufficient funds
from insurance proceeds, anticipated contributions of Borrower of its own funds
or other sources acceptable to Lender to complete the Restoration;



 
(iii)
Lender determines, in its discretion, that the rental income from the Mortgaged
Property after completion of the Restoration will not be sufficient to meet all
operating costs and other expenses, Imposition Deposits, deposits to reserves
and loan repayment obligations relating to the Mortgaged Property;



 
(iv)
Lender determines, in its discretion, that the Restoration will not be completed
at least one year before the Maturity Date (or six months before the Maturity
Date if Lender determines in its discretion that re-leasing of the Mortgaged
Property will be completed within such six-month period); or



 
(v)
Lender determines that the Restoration will not be completed within one year
after the date of the loss or casualty.



(i)           If the Mortgaged Property is sold at a foreclosure sale or Lender
acquires title to the Mortgaged Property, Lender shall automatically succeed to
all rights of Borrower in and to any insurance policies and unearned insurance
premiums and in and to the proceeds resulting from any damage to the Mortgaged
Property prior to such sale or acquisition.


(j)           Unless Lender otherwise agrees in writing, any application of any
insurance proceeds to the Indebtedness shall not extend or postpone the due date
of any monthly installments referred to in the Note, Section 7 of this
Instrument or any Collateral Agreement, or change the amount of such
installments.


(k)           Borrower agrees to execute such further evidence of assignment of
any insurance proceeds as Lender may require.


20.           CONDEMNATION.


(a)           Borrower shall promptly notify Lender in writing of any action or
proceeding or notice relating to any proposed or actual condemnation or other
taking, or conveyance in lieu thereof, of all or any part of the Mortgaged
Property, whether direct or indirect (a "Condemnation").  Borrower shall appear
in and prosecute or defend any action or proceeding relating to any Condemnation
unless otherwise directed by Lender in writing.  Borrower authorizes and
appoints Lender as attorney-in-fact for Borrower to commence, appear in and
prosecute, in Lender's or Borrower's name, any action or proceeding relating to
any Condemnation and to settle or compromise any claim in connection with any
Condemnation,

 
30

--------------------------------------------------------------------------------

 

after consultation with Borrower and consistent with commercially reasonable
standards of a prudent lender.  This power of attorney is coupled with an
interest and therefore is irrevocable.  However, nothing contained in this
Section 20 shall require Lender to incur any expense or take any
action.  Borrower hereby transfers and assigns to Lender all right, title and
interest of Borrower in and to any award or payment with respect to (i) any
Condemnation, or any conveyance in lieu of Condemnation, and (ii) any damage to
the Mortgaged Property caused by governmental action that does not result in a
Condemnation.


(b)           Lender may apply such awards or proceeds, after the deduction of
Lender's expenses incurred in the collection of such amounts (including
Attorneys' Fees and Costs) at Lender's option, to the restoration or repair of
the Mortgaged Property or to the payment of the Indebtedness, with the balance,
if any, to Borrower.  Unless Lender otherwise agrees in writing, any application
of any awards or proceeds to the Indebtedness shall not extend or postpone the
due date of any monthly installments referred to in the Note, Section 7 of this
Instrument or any Collateral Agreement, or change the amount of such
installments.  Borrower agrees to execute such further evidence of assignment of
any awards or proceeds as Lender may require.


21.           TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.  [NO
RIGHT TO TRANSFER].


(a)           "Transfer" means
 
(i) 
a sale, assignment, transfer or other disposition (whether voluntary,
involuntary or by operation of law);



 
(ii) 
the granting, creating or attachment of a lien, encumbrance or security interest
(whether voluntary, involuntary or by operation of law);



 
(iii) 
the issuance or other creation of an ownership interest in a legal entity,
including a partnership interest, interest in a limited liability company or
corporate stock;



 
(iv) 
the withdrawal, retirement, removal or involuntary resignation of a partner in a
partnership or a member or manager in a limited liability company; or



 
(v) 
the merger, dissolution, liquidation, or consolidation of a legal entity or the
reconstitution of one type of legal entity into another type of legal entity.



For purposes of defining the term "Transfer," the term "partnership" shall mean
a general partnership, a limited partnership, a joint venture and a limited
liability partnership, and the term "partner" shall mean a general partner, a
limited partner and a joint venturer.


(b)           "Transfer" does not include


 
(i) 
a conveyance of the Mortgaged Property at a judicial or non-judicial foreclosure
sale under this Instrument,


 
31

--------------------------------------------------------------------------------

 

 
(ii) 
the Mortgaged Property becoming part of a bankruptcy estate by operation of law
under the United States Bankruptcy Code, or



 
(iii) 
a lien against the Mortgaged Property for local taxes and/or assessments not
then due and payable.



(c)           The occurrence of any of the following Transfers shall not
constitute an Event of Default under this Instrument, notwithstanding any
provision of Section 21(e) to the contrary:


 
(i)
a Transfer to which Lender has consented;



 
(ii)
a Transfer that occurs in accordance with Section 21(d);



 
(iii)
the grant of a leasehold interest in an individual dwelling unit for a term of
two years or less not containing an option to purchase;



 
(iv)
a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality,
which are free of liens, encumbrances and security interests other than those
created by the Loan Documents or consented to by Lender;



 
(v)
the creation of a mechanic's, materialman's, or judgment lien against the
Mortgaged Property which is released of record or otherwise remedied to Lender's
satisfaction within 60 days of the date of creation; and



 
(vi)
if Borrower is a housing cooperative corporation or association, the Transfer of
more than 49 percent of the shares in the housing cooperative or the assignment
of more than 49 percent of the occupancy agreements or leases relating thereto
by tenant shareholders of the housing cooperative or association to other tenant
shareholders.



(d)           The occurrence of any of the following Transfers shall not
constitute an Event of Default under this Instrument, provided that Borrower has
notified Lender in writing within 30 days following the occurrence of any of the
following, and such Transfer does not constitute an Event of Default under any
other Section of this Instrument:


 
(i)
a change of the Borrower's name, provided that UCC financing statements and/or
amendments sufficient to continue the perfection of Lender's security interest
have been properly filed and copies have been delivered to Lender;



 
(ii)
a change of the form of the Borrower not involving a transfer of the Borrower's
assets and not resulting in any change in liability of any Initial Owner,
provided that UCC financing statements and/or amendments


 
32

--------------------------------------------------------------------------------

 

sufficient to continue the perfection of Lender's security interest have been
properly filed and copies have been delivered to Lender;


 
(iii)
the merger of the Borrower with another entity when the Borrower  is the
surviving entity;



 
(iv)
a Transfer that occurs by devise, descent, or by operation of law upon the death
of a natural person;



 
(v)
the grant of an easement, if before the grant Lender determines that the
easement will not materially affect the operation or value of the Mortgaged
Property or Lender's interest in the Mortgaged Property, and Borrower pays to
Lender, upon demand, all costs and expenses, including Attorneys' Fees and
Costs, incurred by Lender in connection with reviewing Borrower's request.



(e)           The occurrence of any of the following Transfers shall constitute
an Event of Default under this Instrument:


 
(i)
a Transfer of all or any part of the Mortgaged Property or any interest in the
Mortgaged Property;



 
(ii)
if Borrower is a limited partnership, a Transfer of (A) any general partnership
interest, or (B) limited partnership interests in Borrower that would cause the
Initial Owners of Borrower to own less than a Controlling Interest of all
limited partnership interests in Borrower;



 
(iii)
if Borrower is a general partnership or a joint venture, a Transfer of any
general partnership or joint venture interest in Borrower;



 
(iv)
if Borrower is a limited liability company, (A) a Transfer of any membership
interest in Borrower which would cause the Initial Owners to own less than a
Controlling Interest of all the membership interests in Borrower, (B) a Transfer
of any membership or other interest of a manager in Borrower that results in a
change of manager, or (C) a change of a nonmember manager;



 
(v)
if Borrower is a corporation, (A) the Transfer of any voting stock in Borrower
which would cause the Initial Owners to own less than a Controlling Interest of
any class of voting stock in Borrower or (B) if the outstanding voting stock in
Borrower is held by 100 or more shareholders, one or more Transfers by a single
transferor within a 12-month period affecting an aggregate of 5 percent or more
of that stock;



 
(vi)
if Borrower is a trust, (A) a Transfer of any beneficial interest in Borrower
which would cause the Initial Owners to own less than a Controlling


 
33

--------------------------------------------------------------------------------

 

Interest of all the beneficial interests in Borrower, (B) the termination or
revocation of the trust, or (C) the removal, appointment or substitution of a
trustee of Borrower;


 
(vii)
if Borrower is a limited liability partnership, (A) a Transfer of any
partnership interest in Borrower which would cause  the Initial Owners to own
less than a Controlling Interest of all partnership interests in Borrower, or
(B) a transfer of any partnership or other interest of a managing partner in
Borrower that results in a change of manager; and



 
(viii)
a Transfer of any interest in a Controlling Entity which, if such Controlling
Entity were Borrower, would result in an Event of Default under any of
Sections 21(e)(i) through (vii) above.



Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default in order to exercise any of its
remedies with respect to an Event of Default under this Section 21.


22.           EVENTS OF DEFAULT.  The occurrence of any one or more of the
following shall constitute an Event of Default under this Instrument:


(a)           any failure by Borrower to pay or deposit when due any amount
required by the Note, this Instrument or any other Loan Document;


(b)           any failure by Borrower to maintain the insurance coverage
required by Section 19;


(c)           any failure by Borrower to comply with the provisions of
Section 33;


(d)           fraud or material misrepresentation or material omission by
Borrower, any of its officers, directors, trustees, general partners or managers
or any guarantor in connection with (i) the application for or creation of the
Indebtedness, (ii) any financial statement, rent schedule, or other report or
information provided to Lender during the term of the Indebtedness, or (iii) any
request for Lender's consent to any proposed action, including a request for
disbursement of funds under any Collateral Agreement;


           (e)           any failure by Borrower to comply with the provisions
of Section 20;


(f)           any Event of Default under Section 21;


(g)           the commencement of a forfeiture action or proceeding, whether
civil or criminal, which, in Lender's reasonable judgment, could result in a
forfeiture of the Mortgaged Property or otherwise materially impair the lien
created by this Instrument or Lender's interest in the Mortgaged Property;

 
34

--------------------------------------------------------------------------------

 

(h)           any failure by Borrower to perform any of its obligations under
this Instrument (other than those specified in Sections 22(a) through (g)), as
and when required, which continues for a period of 30 days after Notice of such
failure by Lender to Borrower.  However, if Borrower's failure to perform its
obligations as described in this Section 22(h) is of the nature that it cannot
be cured within the 30 day grace period but reasonably could be cured within 90
days, then Borrower shall have additional time as determined by Lender in its
discretion, not to exceed an additional 60 days, in which to cure such default,
provided that Borrower has diligently commenced to cure such default during the
30-day grace period and diligently pursues the cure of such default.  However,
no such Notice or grace periods shall apply in the case of any such failure
which could, in Lender's judgment, absent immediate exercise by Lender of a
right or remedy under this Instrument, result in harm to Lender, impairment of
the Note or this Instrument or any other security given under any other Loan
Document;


(i)           any failure by Borrower to perform any of its obligations as and
when required under any Loan Document other than this Instrument which continues
beyond the applicable cure period, if any, specified in that Loan Document;


(j)           any exercise by the holder of any other debt instrument secured by
a mortgage, deed of trust or deed to secure debt on the Mortgaged Property of a
right to declare all amounts due under that debt instrument immediately due and
payable;


(k)           any  voluntary filing by Borrower for bankruptcy protection under
the United States Bankruptcy Code or any reorganization, receivership,
insolvency proceeding or other similar proceeding pursuant to any other federal
or state law affecting debtor and creditor rights to which Borrower voluntarily
becomes subject, or the commencement of any involuntary case against Borrower by
any creditor (other than Lender) of Borrower pursuant to the United States
Bankruptcy Code or other federal or state law affecting debtor and creditor
rights which case is not dismissed or discharged within 90 days after filing;
and


(l)           any representations and warranties by Borrower in this Instrument
which is false or misleading in any material respect.


23.           REMEDIES CUMULATIVE.  Each right and remedy provided in this
Instrument is distinct from all other rights or remedies under this Instrument
or any other Loan Document or afforded by applicable law, and each shall be
cumulative and may be exercised concurrently, independently, or successively, in
any order.


24.           FORBEARANCE.


(a)           Lender may (but shall not be obligated to) agree with Borrower,
from time to time, and without giving notice to, or obtaining the consent of, or
having any effect upon the obligations of, any guarantor or other third party
obligor, to take any of the following actions:  extend the time for payment of
all or any part of the Indebtedness; reduce the payments due under this
Instrument, the Note, or any other Loan Document; release anyone liable for the
payment of any amounts under this Instrument, the Note, or any other Loan
Document; accept a renewal of the Note; modify the terms and time of payment of
the Indebtedness; join in any

 
35

--------------------------------------------------------------------------------

 

extension or subordination agreement; release any Mortgaged Property; take or
release other or additional security; modify the rate of interest or period of
amortization of the Note or change the amount of the monthly installments
payable under the Note; and otherwise modify this Instrument, the Note, or any
other Loan Document.


(b)           Any forbearance by Lender in exercising any right or remedy under
the Note, this Instrument, or any other Loan Document or otherwise afforded by
applicable law, shall not be a waiver of or preclude the exercise of any other
right or remedy, or the subsequent exercise of any right or remedy.  The
acceptance by Lender of payment of all or any part of the Indebtedness after the
due date of such payment, or in an amount which is less than the required
payment, shall not be a waiver of Lender's right to require prompt payment when
due of all other payments on account of the Indebtedness or to exercise any
remedies for any failure to make prompt payment. Enforcement by Lender of any
security for the Indebtedness shall not constitute an election by Lender of
remedies so as to preclude the exercise of any other right available to
Lender.  Lender's receipt of any awards or proceeds under Sections 19 and 20
shall not operate to cure or waive any Event of Default.


25.           LOAN CHARGES.  If any applicable law limiting the amount of
interest or other charges permitted to be collected from Borrower is interpreted
so that any charge provided for in any Loan Document, whether considered
separately or together with other charges levied in connection with any other
Loan Document, violates that law, and Borrower is entitled to the benefit of
that law, that charge is hereby reduced to the extent necessary to eliminate
that violation.  The amounts, if any, previously paid to Lender in excess of the
permitted amounts shall be applied by Lender to reduce the principal of the
Indebtedness.  For the purpose of determining whether any applicable law
limiting the amount of interest or other charges permitted to be collected from
Borrower has been violated, all Indebtedness which constitutes interest, as well
as all other charges levied in connection with the Indebtedness which constitute
interest, shall be deemed to be allocated and spread over the stated term of the
Note.  Unless otherwise required by applicable law, such allocation and
spreading shall be effected in such a manner that the rate of interest so
computed is uniform throughout the stated term of the Note.


26.           WAIVER OF STATUTE OF LIMITATIONS.  Borrower hereby waives the
right to assert any statute of limitations as a bar to the enforcement of the
lien of this Instrument or to any action brought to enforce any Loan Document.


27.           WAIVER OF MARSHALLING.  Notwithstanding the existence of any other
security interests in the Mortgaged Property held by Lender or by any other
party, Lender shall have the right to determine the order in which any or all of
the Mortgaged Property shall be subjected to the remedies provided in this
Instrument, the Note, any other Loan Document or applicable law.  Lender shall
have the right to determine the order in which any or all portions of the
Indebtedness are satisfied from the proceeds realized upon the exercise of such
remedies.  Borrower and any party who now or in the future acquires a security
interest in the Mortgaged Property and who has actual or constructive notice of
this Instrument waives any and all right to require the marshalling of assets or
to require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an

 
36

--------------------------------------------------------------------------------

 

entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Instrument.


28.           FURTHER ASSURANCES.  Borrower shall execute, acknowledge, and
deliver, at its sole cost and expense, all further acts, deeds, conveyances,
assignments, estoppel certificates, financing statements or amendments,
transfers and assurances as Lender may require from time to time in order to
better assure, grant, and convey to Lender the rights intended to be granted,
now or in the future, to Lender under this Instrument and the Loan Documents.


29.           ESTOPPEL CERTIFICATE.  Within 10 days after a request from Lender,
Borrower shall deliver to Lender a written statement, signed and acknowledged by
Borrower, certifying to Lender or any person designated by Lender, as of the
date of such statement, (i) that the Loan Documents are unmodified and in full
force and effect  (or, if there have been modifications, that the Loan Documents
are in full force and effect as modified and setting forth such modifications);
(ii) the unpaid principal balance of the Note; (iii) the date to which interest
under the Note has been paid; (iv) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Instrument or any of the other Loan Documents (or, if the
Borrower is in default, describing such default in reasonable detail);
(v) whether or not there are then existing any setoffs or defenses known to
Borrower against the enforcement of any right or remedy of Lender under the Loan
Documents; and (vi) any additional facts requested by Lender.


30.           GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.


(a)           This Instrument, and any Loan Document which does not itself
expressly identify the law that is to apply to it, shall be governed by the laws
of the jurisdiction in which the Land is located (the "Property Jurisdiction").


(b)           Borrower agrees that any controversy arising under or in relation
to the Note, this Instrument, or any other Loan Document may be litigated in the
Property Jurisdiction.  The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have jurisdiction over all
controversies that shall arise under or in relation to the Note, any security
for the Indebtedness, or any other Loan Document.  Borrower irrevocably consents
to service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.  However, nothing in this Section 30 is
intended to limit Lender's right to bring any suit, action or proceeding
relating to matters under this Instrument in any court of any other
jurisdiction.


31.           NOTICE.


(a)           All Notices, demands and other communications ("Notice") under or
concerning this Instrument shall be in writing.  Each Notice shall be addressed
to the intended recipient at its address set forth in this Instrument, and shall
be deemed given on the earliest to occur of (i) the date when the Notice is
received by the addressee; (ii) the first Business Day after the Notice is
delivered to a recognized overnight courier service, with arrangements made for
payment of

 
37

--------------------------------------------------------------------------------

 

charges for next Business Day delivery; or (iii) the third Business Day after
the Notice is deposited in the United States mail with postage prepaid,
certified mail, return receipt requested.


(b)           Any party to this Instrument may change the address to which
Notices intended for it are to be directed by means of Notice given to the other
party in accordance with this Section 31.  Each party agrees that it will not
refuse or reject delivery of any Notice given in accordance with this
Section 31, that it will acknowledge, in writing, the receipt of any Notice upon
request by the other party and that any Notice rejected or refused by it shall
be deemed for purposes of this Section 31 to have been received by the rejecting
party on the date so refused or rejected, as conclusively established by the
records of the U.S. Postal Service or the courier service.


(c)           Any Notice under the Note and any other Loan Document that does
not specify how Notices are to be given shall be given in accordance with this
Section 31.


32.           SALE OF NOTE; CHANGE IN SERVICER; LOAN SERVICING.  The Note or a
partial interest in the Note (together with this Instrument and the other Loan
Documents) may be sold one or more times without prior Notice to Borrower.  A
sale may result in a change of the Loan Servicer.  There also may be one or more
changes of the Loan Servicer unrelated to a sale of the Note.  If there is a
change of the Loan Servicer, Borrower will be given Notice of the change. All
actions regarding the servicing of the loan evidenced by the Note, including the
collection of payments, the giving and receipt of Notice, inspections of the
Mortgaged Property, inspections of books and records, and the granting of
consents and approvals, may be taken by the Loan Servicer unless Borrower
receives Notice to the contrary.  If Borrower receives conflicting Notices
regarding the identity of the Loan Servicer or any other subject, any such
Notice from Lender shall govern.


33.           SINGLE ASSET BORROWER.  Until the Indebtedness is paid in full,
Borrower (a) shall not own any real or personal property other than the
Mortgaged Property and personal property related to the operation and
maintenance of the Mortgaged Property;  (b) shall not operate any business other
than the management and operation of the Mortgaged Property; and (c) shall not
maintain its assets in a way difficult to segregate and identify.


34.           SUCCESSORS AND ASSIGNS BOUND.  This Instrument shall bind, and the
rights granted by this Instrument shall inure to, the respective successors and
assigns of Lender and Borrower.  However, a Transfer not permitted by Section 21
shall be an Event of Default.


35.           JOINT AND SEVERAL LIABILITY.  If more than one person or entity
signs this Instrument as Borrower, the obligations of such persons and entities
shall be joint and several.


36.           RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.


(a)           The relationship between Lender and Borrower shall be solely that
of creditor and debtor, respectively, and nothing contained in this Instrument
shall create any other relationship between Lender and Borrower.

 
38

--------------------------------------------------------------------------------

 



(b)           No creditor of any party to this Instrument and no other person
shall be a third party beneficiary of this Instrument or any other Loan
Document.  Without limiting the generality of the preceding sentence, (i) any
arrangement (a "Servicing Arrangement") between the Lender and any Loan Servicer
for loss sharing or interim advancement of funds shall constitute a contractual
obligation of such Loan Servicer that is independent of the obligation of
Borrower for the payment of the Indebtedness, (ii) Borrower shall not be a third
party beneficiary of any Servicing Arrangement, and (iii) no payment by the Loan
Servicer under any Servicing Arrangement will reduce the amount of the
Indebtedness.


37.           SEVERABILITY; AMENDMENTS. The invalidity or unenforceability of
any provision of this Instrument shall not affect the validity or enforceability
of any other provision, and all other provisions shall remain in full force and
effect.  This Instrument contains the entire agreement among the parties as to
the rights granted and the obligations assumed in this Instrument.  This
Instrument may not be amended or modified except by a writing signed by the
party against whom enforcement is sought; provided, however, that in the event
of a Transfer prohibited by or requiring Lender's approval under Section 21, any
or some or all of the Modifications to Instrument set forth in Exhibit B (if
any) may be modified or rendered void by Lender at Lender's option by Notice to
Borrower and the transferee(s).


38.           CONSTRUCTION.  The captions and headings of the Sections of this
Instrument are for convenience only and shall be disregarded in construing this
Instrument.  Any reference in this Instrument to an "Exhibit" or a "Section"
shall, unless otherwise explicitly provided, be construed as referring,
respectively, to an Exhibit attached to this Instrument or to a Section of this
Instrument.  All Exhibits attached to or referred to in this Instrument are
incorporated by reference into this Instrument.  Any reference in this
Instrument to a statute or regulation shall be construed as referring to that
statute or regulation as amended from time to time.  Use of the singular in this
Agreement includes the plural and use of the plural includes the singular.  As
used in this Instrument, the term "including" means "including, but not limited
to."


39.           DISCLOSURE OF INFORMATION.  Lender may furnish information
regarding Borrower or the Mortgaged Property to third parties with an existing
or prospective interest in the servicing, enforcement, evaluation, performance,
purchase or securitization of the Indebtedness, including but not limited to
trustees, master servicers, special servicers, rating agencies, and
organizations maintaining databases on the underwriting and performance of
multifamily mortgage loans, as well as governmental regulatory agencies having
regulatory authority over Lender.  Borrower irrevocably waives any and all
rights it may have under applicable law to prohibit such disclosure, including
but not limited to any right of privacy.


40.           NO CHANGE IN FACTS OR CIRCUMSTANCES.  Borrower warrants that
(a) all information in the application for the loan submitted to Lender (the
"Loan Application") and in all financial statements, rent schedules, reports,
certificates and other documents submitted in connection with the Loan
Application are complete and accurate in all material respects; and (b) there
has been no material adverse change in any fact or circumstance that would make
any such information incomplete or inaccurate.

 
39

--------------------------------------------------------------------------------

 

41.           SUBROGATION. If, and to the extent that, the proceeds of the loan
evidenced by the Note, or subsequent advances under Section 12, are used to pay,
satisfy or discharge a Prior Lien, such loan proceeds or advances shall be
deemed to have been advanced by Lender at Borrower's request, and Lender shall
automatically, and without further action on its part, be subrogated to the
rights, including lien priority, of the owner or holder of the obligation
secured by the Prior Lien, whether or not the Prior Lien is released.


42.           ADJUSTABLE RATE MORTGAGE - THIRD PARTY CAP AGREEMENT "CAP
COLLATERAL."


(a)           If the Note provides for interest to accrue at an adjustable or
variable interest rate (other than during the "Extension Period," as defined in
the Note, if applicable), then the definition of "Mortgaged Property" shall
include the "Cap Collateral."  The "Cap Collateral" shall mean


 
(i)
any interest rate cap agreement, interest rate swap agreement, or other interest
rate-hedging contract or agreement obtained by Borrower as a requirement of any
Loan Document or as a condition of Lender's making the Loan (a "Cap Agreement");



 
(ii)
any and all moneys (collectively, "Cap Payments") payable pursuant to any Cap
Agreement by the interest rate cap provider or other counterparty to a Cap
Agreement or any guarantor of the obligations of any such cap provider or
counterparty (a "Cap Provider");

 
 
(iii)
all rights of Borrower under any Cap Agreement and all rights of Borrower to all
Cap Payments, including contract rights and general intangibles, whether
existing now or arising after the date of this Instrument;

 
 
(iv)
all rights, liens and security interests or guaranties granted by a Cap Provider
or any other person to secure or guaranty payment of any Cap Payment whether
existing now or granted after the date of this Instrument;

 
 
(v)
all documents, writings, books, files, records and other documents arising from
or relating to any of the foregoing, whether existing now or created after the
date of this Instrument; and



 
(vi)
all cash and non-cash proceeds and products of (ii) – (v) above.



(b)           As additional security for Borrower's obligation under the Loan
Documents, Borrower hereby assigns and pledges to Lender all of Borrower's
right, title and interest in and to the Cap Collateral.  Borrower has instructed
and will instruct each Cap Provider and any guarantor of a Cap Provider's
obligations to make Cap Payments directly to Lender or to Loan Servicer on
behalf of Lender.

 
40

--------------------------------------------------------------------------------

 

(c)           So long as there is no Event of Default, Lender or Loan Servicer
will remit to Borrower each Cap Payment received by Lender or Loan Servicer with
respect to any month for which Borrower has paid in full the monthly installment
of principal and interest or interest only, as applicable, due under the
Note.  Alternatively, at Lender's option so long as there is no Event of
Default, Lender may apply a Cap Payment received by Lender or Loan Servicer with
respect to any month to the applicable monthly payment of accrued interest due
under the Note if Borrower has paid in full the remaining portion of such
monthly payment of principal and interest or interest only, as applicable.


(d)           Following an Event of Default, in addition to any other rights and
remedies Lender may have, Lender may retain any Cap Payments and apply them to
the Indebtedness in such order and amounts as Lender determines.  Neither the
existence of a Cap Agreement nor anything in this Instrument shall relieve
Borrower of its primary obligation to timely pay in full all amounts due under
the Note and otherwise due on account of the Indebtedness.


(e)           If the Note does not provide for interest to accrue at an
adjustable or variable interest rate (other than during the Extension Period)
then this Section 42 shall be of no force or effect.


43.           ACCELERATION; REMEDIES.  At any time during the existence of an
Event of Default, Lender, at Lender’s option, may declare the Indebtedness to be
immediately due and payable without further demand, and may invoke the power of
sale and any other remedies permitted by Texas law or provided in this
Instrument or in any other Loan Document.  Borrower acknowledges that the power
of sale granted in this Instrument may be exercised by Lender without prior
judicial hearing.  Lender shall be entitled to collect all costs and expenses
incurred in pursuing such remedies, including attorneys’ fees, costs of
documentary evidence, abstracts and title reports.


(a)           If Lender invokes the power of sale, Lender may, by and through
the Trustee, or otherwise, sell or offer for sale the Mortgaged Property in such
portions, order and parcels as Lender may determine, with or without having
first taken possession of the Mortgaged Property, to the highest bidder for cash
at public auction.  Such sale shall be made at the courthouse door of the county
in which all or any part of the Land to be sold is situated (whether the parts
or parcel, if any, situated in different counties are contiguous or not, and
without the necessity of having any Personalty present at such sale) on the
first Tuesday of any month between the hours of 10:00 a.m. and 4:00 p.m., after
advertising the time, place and terms of sale and that portion of the Mortgaged
Property to be sold by posting or causing to be posted written or printed notice
of sale at least twenty-one (21) days before the date of the sale at the
courthouse door of the county in which the sale is to be made and at the
courthouse door of any other county in which a portion of the Land may be
situated, and by filing such notice with the County Clerk(s) of the county(s) in
which all or a portion of the Land may be situated, which notice may be posted
and filed by the Trustee acting, or by any person acting for the Trustee, and
Lender has, at least twenty-one (21) days before the date of the sale, served
written or printed notice of the proposed sale by certified mail on each debtor
obligated to pay the Indebtedness according to Lender’s records by the deposit
of such notice, enclosed in a postpaid wrapper, properly addressed to such
debtor at debtor’s most recent address as shown by Lender’s records, in a post
office or official depository

 
41

--------------------------------------------------------------------------------

 

under the care and custody of the United States Postal Service.  The affidavit
of any person having knowledge of the facts to the effect that such service was
completed shall be prima facie evidence of the fact of service.


(b)           Trustee shall deliver to the purchaser at the sale, within a
reasonable time after the sale, a deed conveying the Mortgaged Property so sold
in fee simple with covenants of general warranty.  Borrower covenants and agrees
to defend generally the purchaser’s title to the Mortgaged Property against all
claims and demands.  The recitals in Trustee’s deed shall be prima facie
evidence of the truth of the statements contained in those recitals.  Trustee
shall apply the proceeds of the sale in the following order:  (i) to all
reasonable costs and expenses of the sale, including reasonable Trustee’s fees
not to exceed 5% of the gross sales price, attorneys’ fees and costs of title
evidence; (ii) to the Indebtedness in such order as Lender, in Lender’s
discretion, directs; and (iii) the excess, if any, to the person or persons
legally entitled to the excess.


(c)           If all or any part of the Mortgaged Property is sold pursuant to
this Section 43, Borrower will be divested of any and all interest and claim to
the Mortgaged Property, including any interest or claim to all insurance
policies, utility deposits, bonds, loan commitments and other intangible
property included as a part of the Mortgaged Property.  Additionally, after a
sale of all or any part of the Land, Improvements, Fixtures and Personalty,
Borrower will be considered a tenant at sufferance of the purchaser of the same,
and the purchaser shall be entitled to immediate possession of such
property.  If Borrower shall fail to vacate the Mortgaged Property immediately,
the purchaser may and shall have the right, without further notice to Borrower,
to go into any justice court in any precinct or county in which the Mortgaged
Property is located and file an action in forcible entry and detainer, which
action shall lie against Borrower or its assigns or legal representatives, as a
tenant at sufferance.  This remedy is cumulative of any and all remedies the
purchaser may have under this Instrument or otherwise.


(d)           In any action for a deficiency after a foreclosure under this
Instrument, if any person against whom recovery is sought requests the court in
which the action is pending to determine the fair market value of the Mortgaged
Property, as of the date of the foreclosure sale, the following shall be the
basis of the court’s determination of fair market value:


 
(i)
the Mortgaged Property shall be valued “as is” and in its condition as of the
date of foreclosure, and no assumption of increased value because of
post-foreclosure repairs, refurbishment, restorations or improvements shall be
made;



 
(ii)
any adverse effect on the marketability of title because of the foreclosure or
because of any other title condition not existing as of the date of this
Instrument shall be considered;



 
(iii)
the valuation of the Mortgaged Property shall be based upon an assumption that
the foreclosure purchaser desires a prompt resale of the Mortgaged Property for
cash within a six month-period after foreclosure;


 
42

--------------------------------------------------------------------------------

 

 
(iv)
although the Mortgaged Property may be disposed of more quickly by the
foreclosure purchaser, the gross valuation of the Mortgaged Property as of the
date of foreclosure shall be discounted for a hypothetical reasonable holding
period (not to exceed 6 months) at a monthly rate equal to the average monthly
interest rate on the Note for the twelve months before the date of foreclosure;



 
(v)
the gross valuation of the Mortgaged Property as of the date of foreclosure
shall be further discounted and reduced by reasonable estimated costs of
disposition, including brokerage commissions, title policy premiums,
environmental assessment and clean-up costs, tax and assessment, prorations,
costs to comply with legal requirements and attorneys’ fees;



 
(vi)
expert opinion testimony shall be considered only from a licensed appraiser
certified by the State of Texas and, to the extent permitted under Texas law, a
member of the Appraisal Institute, having at least five years’ experience in
appraising property similar to the Mortgaged Property in the county where the
Mortgaged Property is located, and who has conducted and prepared a complete
written appraisal of the Mortgaged Property taking into considerations the
factors set forth in this Instrument; no expert opinion testimony shall be
considered without such written appraisal;



 
(vii)
evidence of comparable sales shall be considered only if also included in the
expert opinion testimony and written appraisal referred to in subsection (vi),
above; and



 
(viii)
an affidavit executed by Lender to the effect that the foreclosure bid accepted
by Trustee was equal to or greater than the value of the Mortgaged Property
determined by Lender based upon the factors and methods set forth in subsections
(i) through (vii) above before the foreclosure shall constitute prima facie
evidence that the foreclosure bid was equal to or greater than the fair market
value of the Mortgaged Property on the foreclosure date.



(e)           Lender may, at Lender’s option, comply with these provisions in
the manner permitted or required by Title 5, Section 51.002 of the Texas
Property Code (relating to the sale of real estate) or by Chapter 9 of the Texas
Business and Commerce Code (relating to the sale of collateral after default by
a debtor), as those titles and chapters now exist or may be amended or succeeded
in the future, or by any other present or future articles or enactments relating
to same subject.  Unless expressly excluded, the Mortgaged Property shall
include Rents collected before a foreclosure sale, but attributable to the
period following the foreclosure sale, and Borrower shall pay such Rents to the
purchaser at such sale.  At any such sale:


 
(i)
whether made under the power contained in this Instrument, Section 51.002 of the
Texas Property Code, Chapter 9 of the Texas Business and Commerce Code, any
other legal requirement or by virtue of


 
43

--------------------------------------------------------------------------------

 

any judicial proceedings or any other legal right, remedy or recourse, it shall
not be necessary for Trustee to have physically present, or to have constructive
possession of, the Mortgaged Property (Borrower shall deliver to Trustee any
portion of the Mortgaged Property not actually or constructively possessed by
Trustee immediately upon demand by Trustee) and the title to and right of
possession of any such property shall pass to the purchaser as completely as if
the property had been actually present and delivered to the purchaser at the
sale;


 
(ii)
each instrument of conveyance executed by Trustee shall contain a general
warranty of title, binding upon Borrower;



 
(iii)
the recitals contained in any instrument of conveyance made by Trustee shall
conclusively establish the truth and accuracy of the matters recited in the
Instrument, including nonpayment of the Indebtedness and the advertisement and
conduct of the sale in the manner provided in this Instrument and otherwise by
law and the appointment of any successor Trustee;



 
(iv)
all prerequisites to the validity of the sale shall be conclusively presumed to
have been satisfied;



 
(v)
the receipt of Trustee or of such other party or officer making the sale shall
be sufficient to discharge to the purchaser or purchasers for such purchaser(s)’
purchase money, and no such purchaser or purchasers, or such purchaser(s)’
assigns or personal representatives, shall thereafter be obligated to see to the
application of such purchase money or be in any way answerable for any loss,
misapplication or nonapplication of such purchase money;



 
(vi)
to the fullest extent permitted by law, Borrower shall be completely and
irrevocably divested of all of Borrower’s right, title, interest, claim and
demand whatsoever, either at law or in equity, in and to the property sold, and
such sale shall be a perpetual bar to any claim to all or any part of the
property sold, both at law and in equity, against Borrower and against any
person claiming by, through or under Borrower; and



 
(vii)
to the extent and under such circumstances as are permitted by law, Lender may
be a purchaser at any such sale.



44.           RELEASE.  Upon payment of the Indebtedness, Lender shall release
this Instrument.  Borrower shall pay Lender’s reasonable costs incurred in
releasing this Instrument.


45.           TRUSTEE.

 
44

--------------------------------------------------------------------------------

 

(a)           Trustee may resign by giving of notice of such resignation in
writing to Lender.  If Trustee shall die, resign or become disqualified from
acting under this Instrument or shall fail or refuse to act in accordance with
this Instrument when requested by Lender or if for any reason and without cause
Lender shall prefer to appoint a substitute trustee to act instead of the
original Trustee named in this Instrument or any prior successor or substitute
trustee, Lender shall have full power to appoint a substitute trustee and, if
preferred, several substitute trustees in succession who shall succeed to all
the estate, rights, powers and duties of the original Trustee named in this
Instrument.  Such appointment may be executed by an authorized officer, agent or
attorney-in-fact of Lender (whether acting pursuant to a power of attorney or
otherwise), and such appointment shall be conclusively presumed to be executed
with authority and shall be valid and sufficient without proof of any action by
Lender.


(b)           Any successor Trustee appointed pursuant to this Section shall,
without any further act, deed or conveyance, become vested with all the estates,
properties, rights, powers and trusts of the predecessor Trustee with like
effect as if originally named as Trustee in this Instrument; but, nevertheless,
upon the written request of Lender or such successor Trustee, the Trustee
ceasing to act shall execute and deliver an instrument transferring to such
successor Trustee, all the estates, properties, rights, powers and trusts of the
Trustee so ceasing to act, and shall duly assign, transfer and deliver any of
the property and monies held by the Trustee ceasing to act to the successor
Trustee.


(c)           Trustee may authorize one or more parties to act on Trustee’s
behalf to perform the ministerial functions required of Trustee under this
Instrument, including the transmittal and posting of any notices.


46.           VENDOR’S LIEN; RENEWAL AND EXTENSION.  The Note is primarily
secured by the Vendor’s Lien retained in the Deed, bearing the same date as this
Instrument, conveying the Mortgaged Property to Borrower, which Vendor’s Lien
has been assigned to Lender, this Instrument being additional security therefor.


47.           NO FIDUCIARY DUTY.  Lender owes no fiduciary or other special duty
to Borrower.


48.           FIXTURE FILING.  This Instrument is also a fixture filing under
the Uniform Commercial Code of Texas.


49.           ADDITIONAL PROVISIONS REGARDING ASSIGNMENT OF RENTS. Section 3
shall not be construed to require a pro tanto or other reduction of the
Indebtedness resulting from the assignment of Rents.  If the provisions of
Section 3 and the preceding sentence cause the assignment of Rents in Section 3
to be deemed to be an assignment for additional security only, Lender shall be
entitled to all rights, benefits and remedies attendant to such collateral
assignment.  The assignment of Rents contained in Section 3 shall terminate upon
the release of this Instrument.


50.           LOAN CHARGES.  Borrower and Lender intend at all times to comply
with the laws of the State of Texas governing the maximum rate or amount of
interest payable on or in

 
45

--------------------------------------------------------------------------------

 

connection with the Indebtedness (or applicable United States federal law to the
extent that it permits Lender to contract for, charge, take, reserve or receive
a greater amount of interest than under Texas law).  If the applicable law is
ever judicially interpreted so as to render usurious any amount payable under
the Note, this Instrument or any other Loan Document, or contracted for,
charged, taken, reserved or received with respect to the Indebtedness, or if
acceleration of the maturity of the Indebtedness, or if any prepayment by
Borrower results in Borrower having paid any interest in excess of that
permitted by any applicable law, then Borrower and Lender expressly intend that
all excess amounts collected by Lender shall be applied to reduce the unpaid
principal balance of the Indebtedness (or, if the Indebtedness has been or would
thereby be paid in full, shall be refunded to Borrower), and the provisions of
the Note, this Instrument and the other Loan Documents immediately shall be
deemed reformed and the amounts thereafter collectible under the Loan Documents
reduced, without the necessity of the execution of any new documents, so as to
comply with any applicable law, but so as to permit the recovery of the fullest
amount otherwise payable under the Loan Documents.  The right to accelerate the
maturity of the Indebtedness does not include the right to accelerate any
interest which has not otherwise accrued on the date of such acceleration, and
Lender does not intend to collect any unearned interest in the event of
acceleration.  All sums paid or agreed to be paid to Lender for the use,
forbearance or detention of the Indebtedness shall, to the extent permitted by
any applicable law, be amortized, prorated, allocated and spread throughout the
full term of the Indebtedness until payment in full so that the rate or amount
of interest on account of the Indebtedness does not exceed the applicable usury
ceiling.  Notwithstanding any provision contained in the Note, this Instrument
or any other Loan Document that permits the compounding of interest, including
any provision by which any accrued interest is added to the principal amount of
the Indebtedness, the total amount of interest that Borrower is obligated to pay
and Lender is entitled to receive with respect to the Indebtedness shall not
exceed the amount calculated on a simple (i.e., noncompounded) interest basis at
the maximum rate on principal amounts actually advanced to or for the account of
Borrower, including all current and prior advances and any advances made
pursuant to the Instrument or any other Loan Document (such as for the payment
of Impositions and similar expenses or costs).


51.           ENTIRE AGREEMENT.  THIS INSTRUMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


52.           WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER EACH (A) COVENANTS
AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER
THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN
THE FUTURE.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.





 
46

--------------------------------------------------------------------------------

 

ATTACHED EXHIBITS.  The following Exhibits are attached to this Instrument:


|X|           Exhibit A                                Description of the Land
(required).


|X|           Exhibit B                                Modifications to
Instrument


|X|           Exhibit C                                List of Material
Contracts


|X|           Exhibit D                                Additional Modifications
to Instrument



 
47

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has
caused this Instrument to be signed and delivered by its duly authorized
representative.


EMERITOL EASTMAN ESTATES LLC, a Delaware limited liability company


 
By:
Batus, LLC, a Delaware limited liability company, its Sole Member



 
By:
Summerville Senior Living, Inc., a Delaware corporation, its Administrative
Member





By:_/s/ Eric Mendelsohn _____
Name:                      Eric Mendelsohn
 
Title:
Senior Vice President Corporate Development



 
STATE OF
WASHINGTON                                                                           )
 
 
) ss
 
 
COUNTY OF
KING                                                                           )
 
 
This instrument was acknowledged before me on October 9th, 2008, by Eric
Mendelsohn, Senior Vice President, Corporate Development, of Summerville Senior
Living, Inc., a Delaware corporation, the Administrative Member of Batus, LLC, a
Delaware limited liability company, the Sole Member of EMERITOL EASTMAN ESTATES
LLC, a Delaware limited liability company, on behalf of said limited liability
company.
 


/s/ Teresa K.
Franklin                                                                           
Notary Public
 
 Teresa K. Franklin                                           
Printed Name:           


My Commission Expires: 2-9-11

 
48

--------------------------------------------------------------------------------

 





EXHIBIT A


DESCRIPTION OF THE LAND


All that certain lot, tract or parcel of land BEING ALL OF LOT 1, BLOCK 1, OF
PARTNERS ADDITION UNIT 1, as shown on the plat of same recorded in Volume 2947,
Page 610, of said Public Official Records, Gregg County, Texas.
 



 
A - 1

--------------------------------------------------------------------------------

 

EXHIBIT B


MODIFICATIONS TO INSTRUMENT




The following modifications are made to the text of the Instrument that precedes
this Exhibit:
 
I.           COMMITMENT MODIFICATIONS.
 
1.
Section 1(y)(xv) is hereby deleted in its entirety and restated as follows:

 
“(xv)
all names under or by which any of the above Mortgaged Property may be operated
or known, and all trademarks, trade names, and goodwill relating to any of the
Mortgaged Property; provided however, that the name “Emeritus” and/or associated
trademark rights are not assigned to Lender.”

 
2.
The second sentence of Section 4(e) is hereby deleted in its entirety and
restated as follows:

 
“All Leases for residential dwelling units shall be on forms approved by Lender,
shall not include options to purchase and shall be for initial terms of at least
six (6) months one (1) month and not more than two (2) years., except that not
more than ____ percent (____%) of the residential units may have Leases with
initial terms of less than six (6) months but not less than one (1)
month.”  [deleted text intentionally shown for reference]
 
3.           Section 14(d)(i) is amended to read as follows:
 
 
"(i)
a balance sheet for Borrower and a statement of income and expenses and a
statement of changes in financial position of Borrower for Borrower's most
recent fiscal year;".

 
4.
Section 15(b) is amended by adding "and Section 15(d)" after "Section 15(c)" in
the first line.

 
5.           Section 18(j)(v) is hereby deleted in its entirety and the
following is substituted therefor:
 
 
"(v)
the actual or alleged violation of any Hazardous Materials Law with respect to
the Mortgaged Property."

 
6.
Section 19(g) of the Instrument is hereby modified by:  (i) changing the number
“$10,000” in Section 19(g)(i) to “$50,000” and (ii) changing the numbers
“$10,000” and “$50,000” in Section 19(g)(ii) to “$50,000” and “$100,000”
respectively.

 
7.
Section 19(h) is amended by adding the following in the first line immediately
after "option" and immediately before "to": "to require an ‘actual cash value’
settlement and/or".

 

 
B - 1

--------------------------------------------------------------------------------

 

8.
Section 19 is hereby modified to add the following new subsection (l):

 
 
“(l)
Borrower or an operator of the Mortgaged Property must submit annually to Lender
a claims history (“Claims History”) for the Mortgaged Property comprised of a
detailed list of all claims made against Borrower’s or an operator of the
Mortgaged Property’s general or professional liability insurance policies or the
general or professional liability insurance policy of the management agent for
the Mortgaged Property or any other entity if such management agent or other
entity has procured general or professional liability insurance for the
Mortgaged Property on behalf of Borrower, and a summary of any pending or
settled actions, suits, claims or proceedings filed against the Borrower, an
operator of the Mortgaged Property, the Mortgaged Property, or a Controlling
Entity. The Claims History shall be submitted within thirty (30) days after the
anniversary of the date of this Instrument for each year until the Indebtedness
is paid in full.”

 
9.
Section 19 is hereby modified to add the following new subsection (m):

 
“(m)
In addition to all other rights of Lender under this Section 19, Lender reserves
the right to require Borrower to obtain and maintain conventional insurance (in
lieu of its current captive insurer’s coverage) in the event the market improves
for professional liability insurance or in the event Borrower’s current captive
insurer (National Orion) suffers a material adverse change in its financial
conditions or its credit rating, as determined by Lender in its sole
discretion.”

 
10.
Section 22(l) is amended by deleting "is" and inserting "was" in its place and
by adding "when made" after "respect" at the end of the subsection.

 
11.           Section 31(a) is amended by changing "Notices" to "notices" in the
first line.
 
12.
Section 40(a) is amended by (a) deleting the word "are" and inserting in its
place the word "was" and (b) by adding after the word "respects" and before the
semi-colon (;) the phrase "as of its date".

 
13.
The following new Section is added to the Instrument:

 
“53.
MEDICARE AND MEDICAID; ALZHEIMERS OR DEMENTIA.

 
 
(a)
No more than 25% of the aggregate number of licensed beds at the Mortgaged
Property and at the Related Properties (as defined in the
Cross-Collateralization Agreement and Amendment to Security Instrument of even
date herewith, between Borrower and Lender), may participate in Medicare or
Medicaid programs.

 
 
(b)
If the covenant in section (a) above is violated, the Borrower must immediately
fund a transition reserve with cash in an amount equal to the aggregate of six
(6) months of principal and interest payments due under the terms of the Note
for the next six (6) months.  If the Note provides for

 

 
B - 2

--------------------------------------------------------------------------------

 

interest to accrue at an adjustable or variable interest rate (other than during
the "Extension Period," as defined in the Note, if applicable), then the Lender
shall estimate the amount of the interest due during such six-month period.  The
Borrower must also enter into a transition reserve agreement acceptable to
Lender in form and content.
 
 
(c)
Borrower shall furnish to Lender, within ten (10) days after receipt by
Borrower, any operator of the Mortgaged Property or any management agent for the
Mortgaged Property, any and all notices from any Governmental Authority that the
Medicare or Medicaid certification of the Mortgaged Property is being downgraded
to a substandard category, revoked, or suspended, or that action is pending or
being considered to downgrade any such certification.

 
 
(d)
Borrower shall furnish to Lender, within ten (10) days after receipt by
Borrower, any operator of the Mortgaged Property or any management agent for the
Mortgaged Property, a copy of any survey, report or statement of deficiencies by
any Governmental Authority administering Medicare or Medicaid funds or
programs.  Within the time period specified by any such Governmental Authority
for furnishing a plan of correction, the Borrower shall furnish to Lender a copy
of the plan of correction.  Borrower shall correct or shall cause to be
corrected any deficiency the curing of which is a condition of continued
eligibility for Medicare or Medicaid payment or reimbursement, including full
participation in Medicare and Medicaid for existing residents and for new
residents to be admitted with Medicare or Medicaid coverage by the date required
for cure by the Governmental Authority.

 
 
(e)
Other than in the normal course of business, Borrower shall not, and shall not
permit any operator of the Mortgaged Property or any management agent for the
Mortgaged Property to, change the terms of any of the Medicaid, Medicare or
other third party payor programs or its normal billing payment and reimbursement
policies and procedures with respect thereto (including, without limitation, the
amount and timing of finance charges, fees and write-offs).

 
 
(f)
Borrower shall provide Lender within ten (10) days of the required filing of
cost reports of the Mortgaged Property with the Medicaid agency or the date of
actual filing of such cost report of the Mortgaged Property with such agency,
whichever is earlier, with a complete and accurate copy of the annual Medicaid
cost report of the Mortgaged Property, which will be prepared by an independent
certified public accountant or by an experienced cost report preparer acceptable
to Lender, and shall promptly furnish Lender any amendments filed with respect
to such reports and all responses, audit reports or inquiries with respect to
such reports.

 

 
B - 3

--------------------------------------------------------------------------------

 

 
(g)
Borrower will permit and will cause any management agent for the Mortgaged
Property or any operator of the Mortgaged Property to permit representatives
appointed by Lender, including independent accountants, agents, attorneys,
appraisers and any other persons, to visit and inspect during its normal
business hours and at any other reasonable times any of the Mortgaged Property
and to make photographs thereof, and to write down and record any information
such representatives obtain, and shall permit Lender or its representatives to
investigate and verify the accuracy of the information furnished to Lender under
or in connection with this Security Instrument or any of the other Loan
Documents and to discuss all such matters with its officers, employees and
representatives.

 
 
(h)
Borrower will furnish and will cause any management agent for the Mortgaged
Property or any operator of the Mortgaged Property to furnish to Lender at
Borrower’s expense all evidence, which Lender may from time to time reasonably
request as to the accuracy and validity of or compliance with all
representations and warranties made by Borrower in the Loan Documents and
satisfaction of all conditions contained therein.

 
 
(i)
Any inspection or audit of the Mortgaged Property or the books and records of
Borrower, any management agent for the Mortgaged Property or any operator of the
Mortgaged Property, or the procuring of documents and financial and other
information, by or on behalf of Lender, shall be for Lender’s protection only,
and shall not constitute any assumption of responsibility or liability by Lender
to Borrower, any management agent for the Mortgaged Property or any operator of
the Mortgaged Property or anyone else with regard to the condition,
construction, maintenance or operation of the Mortgaged Property, nor Lender’s
approval of any certification given to Lender nor relieve Borrower of any of
Borrower’s obligations or a management agent or an operator of the Mortgaged
Property of any of its obligations.

 
 
(j)
Within 120 days after the end of each fiscal quarter of Borrower, Borrower shall
deliver or cause management agent for the Mortgaged Property or an operator of
the Mortgaged Property to deliver to Lender information in sufficient detail, as
determined by Lender, to show by patient-mix (i.e., private and Medicare and
Medicaid (if applicable)) the average monthly census of the Mortgaged Property,
occupancy rates and the amount of income attributed to reimbursements or
payments from a Medicare or Medicaid program.

 
 
(k)
After an Event of Default, Lender is authorized to give notice to all third
party payors at Lender’s option, instructing them to pay all third party
payments, including Medicare and Medicaid, which would be otherwise paid to
Borrower or to an operator of the Mortgaged Property to Lender, to the extent
permitted by law.

 

 
B - 4

--------------------------------------------------------------------------------

 

 
(l)
Borrower represents and warrants as follows:

 
 
(1)
With respect to Medicare, Medicaid or other third party payor programs:

 
 
(A)
The Mortgaged Property is in compliance in all material respects with the
requirements for participation in the Medicare and Medicaid programs, including
without limitation, the Medicare and Medicaid Patient Protection Act of 1987.

 
 
(B)
The Mortgaged Property is in conformance in all material respects with all
insurance, reimbursement and cost reporting requirements, and has a current
provider agreement under Title XVIII and/or XIX of the Social Security Act or
any other applicable laws for reimbursement necessary for its Intended Use.

 
 
(C)
There is no action pending or threatened to terminate the participation of the
Mortgaged Property in the Medicare or Medicaid program, or any other third party
payor program nor is there any decision not to renew any provider agreement
related to the Mortgaged Property, nor is there any action pending or threatened
to impose material intermediate or alternative sanctions with respect to the
Mortgaged Property.

 
 
(D)
All Medicare, Medicaid, and private insurance cost reports and financial reports
submitted by Borrower, any operator of the Mortgaged Property or any management
agent for the Mortgaged Property are and will be materially accurate and
complete and have not been and will not be misleading in any material respects.

 
 
(E)
No cost reports for the Mortgaged Property remain “open” or unsettled, except as
otherwise disclosed to Lender.

 
 
(F)
The Mortgaged Property has not received a “Level A” (or equivalent) violation,
and no statement of charges or deficiencies has been made or penalty enforcement
action has been undertaken against the Mortgaged Property, any management agent
or operator thereof or the Borrower (or any officer, director or stockholder of
any of the foregoing) during the last three (3) calendar years, and there have
been no violations over the past three (3) calendar years which have threatened
any certification of the Mortgaged Property, any management agent or operator
thereof or the

 

 
B - 5

--------------------------------------------------------------------------------

 

Borrower for participation in Medicare, Medicaid or other third party payor
programs.
 
 
(2)
There are no resident care agreements with residents of the Mortgaged Property
or with any other persons or organizations which deviate in any material adverse
respect from the standard forms customarily used at a comparable first-class
facility or which conflict with any statutory or regulatory requirements.  All
resident records at the Mortgaged Property, including any resident trust fund
accounts, are true and correct in all material respects.

 
 
(3)
Borrower and the Mortgaged Property are not subject to any proceeding, suit or
investigation by any Governmental Authority and none of the Borrower, any
management agent or any operator of the Mortgaged Property has received any
notice from any Governmental Authority which may result in the imposition of a
fine or interim or final sanction or would result in a lower reimbursement rate
for services rendered to eligible residents which has not been provided for on
the financial statements provided to Lender.

 
 
(4)
Neither the execution and delivery of the Note, this Instrument or any other
Loan Document, Borrower’s performance under the Loan Documents, the recordation
of this Instrument, nor the exercise of any remedies by Lender, will adversely
affect (A) Borrower, an operator of the Mortgaged Property or the Mortgaged
Property’s right to receive Medicare and/or Medicaid payments and reimbursements
with respect to the Mortgaged Property, nor materially reduce the Medicare
and/or Medicaid payments and reimbursements which Borrower or an operator of the
Mortgaged Property is receiving as of the date hereof, or (B) any of the
Licenses.

 
 
(5)
If any existing management agreement or operating lease is terminated or Lender
acquires the Mortgaged Property through foreclosure or otherwise, none of the
Borrower, Lender, any subsequent management agent, any subsequent operator of
the Mortgaged Property or any subsequent purchaser (through foreclosure or
otherwise) must, under applicable law in existence as of the date hereof, obtain
a certificate of need from any Governmental Authority (other than giving of any
notice required under the applicable state law or regulation) prior to receiving
certification to receive Medicare or Medicaid payments (or any successor
programs) for residents having coverage thereunder, so long as neither the type
of service nor any unit compliment is changed.

 

 
B - 6

--------------------------------------------------------------------------------

 

 
(m)
In addition to the Events of Default listed in Sections 22 and 54, it also shall
constitute an Event of Default if Borrower, an operator of the Mortgaged
Property or the Mortgaged Property should be assessed fines or penalties in
excess of $50,000.00 in the aggregate with respect to the Mortgaged Property in
any year by any state or any Medicare or Medicaid, health, reimbursement or
licensing agency having jurisdiction over Borrower, an operator of the Mortgaged
Property or the Mortgaged Property.”

 
 
(n)
No more than 35% of the aggregate number of licensed beds at the Mortgaged
Property and at the Related Properties (as defined in the
Cross-Collateralization Agreement and Amendment to Security Instrument of even
date herewith, between Borrower and Lender), including any beds added by the
construction of any additional units, may be dedicated to the care of residents
with Alzheimer’s disease or other dementia.”

 
II.           SENIOR HOUSING MODIFICATIONS.
 
1.
The following new Section is added to the Instrument:

 
“54.                      SENIOR HOUSING.
 
 
(a)
Additions to Definitions.  The following terms, when used in this Instrument,
shall have the following meanings or shall add to the definitions in the main
body of this Instrument, as applicable:

 
 
(1)
“Activities of Daily Living” shall mean personal care services that provide the
frail elderly with assistance in eating, dressing, bathing, incontinence care
and assistance in moving from one place to another (such as from a bed to a
wheelchair).

 
 
(2)
“Assisted Living Residences” shall mean residences that are designed to
accommodate and provide 24-hour protective oversight and assistance for
individuals with functional limitations, including meals in a central location
and assistance with Activities of Daily Living.

 
 
(3)
“Continuing Care Retirement Community” (“CCRC”) shall mean a property designed
to provide a continuum of care within a single community. The living
accommodations and care provided within a CCRC are a combination of the
accommodations and services provided by Seniors Apartments, Independent Living
Units, Assisted Living Residences and Skilled Nursing Beds.

 
 
(4)
“Contract” shall mean any contract for the provision of goods or services in
connection with the operation or management of the

 

 
B - 7

--------------------------------------------------------------------------------

 

Mortgaged Property (other than residential care agreements or residential lease
contracts).
 
 
(5)
“Governmental Authority” shall also include all applicable licensing or
accreditation bodies or agencies (whether federal, state, county, district,
municipal, city or otherwise, whether now or hereafter in existence) that have
or acquire jurisdiction over the Mortgaged Property or the use, operation or
improvement of the Mortgaged Property.

 
 
(6)
“Hazardous Materials” shall also include any medical products or devices,
including, those materials defined as “medical waste” or “biological waste”
under relevant statutes, ordinances or regulations pertaining to Hazardous
Materials Law.

 
 
(7)
“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended.

 
 
(8)
“Independent Living Units” shall mean residential units that are accompanied by
optional services designed to aid the residents’ independence, including, but
not limited to, building security, optional meals, housekeeping, laundry, and at
least some incidental services and activities not related to personal care, such
as valet shopping, financial planning, unscheduled transportation, beautician
services, recreational and social activities and 24-hour staff presence.

 
 
(9)
“Lease” shall also include any occupancy agreements pertaining to occupants of
the Mortgaged Property, including both residential and commercial agreements and
patient admission or resident care agreements.

 
 
(10)
“License” shall mean any license, permit, certificate, approval, certificate of
need or authorization, governmental or otherwise, necessary to use, occupy or
operate the Mortgaged Property.

 
 
(11)
“Material Contract” shall mean Contracts:

 
 
(A)
for preparing or serving food (but do not include food supply Contracts);

 
 
(B)
for medical services or healthcare provider agreements;

 
 
(C)
the average annual consideration of which, directly or indirectly, is at least
$20,000; or

 
 
(D)
determined by Lender to be material to the operation of the Mortgaged Property.

 

 
B - 8

--------------------------------------------------------------------------------

 

 
(12)
“Mortgaged Property” shall also include all of the following:

 
 
(A)
All payments received from any sources, including entrance fees, application
fees, processing fees, community fees and any other amounts or fees deposited by
any resident or tenant, payment of second party charges added to base rental
income, base and additional meal sales, payments received from commercial
operations located on the Mortgaged Property or provided as a service to the
occupants of the Mortgaged Property, rental from guest suites, seasonal lease
charges, rental payments under furniture leases, income from laundry service,
and income and fees from any and all other services provided to residents;

 
 
(B)
All rights to payments from Medicare, Medicaid or TRICARE programs or similar
federal, state or local programs or agencies and rights to payment from private
insurers, arising from the operation of the Mortgaged Property;

 
 
(C)
All Licenses, approvals, permits, accreditations, determinations of need,
certificates of need and other certificates;

 
 
(D)
All Contracts, operating contracts, franchises, license agreements, healthcare
services contracts, food service contracts and other contracts for services
related to the operation of the Mortgaged Property; and

 
 
(E)
All utility deposits.

 
 
(13)
“Privacy Laws” shall mean federal, state and local laws and regulations
applicable to resident and tenant privacy.  Privacy Laws include, but are not
limited to, HIPAA.

 
 
(14)
“Seniors Apartments” shall mean age-restricted apartments for senior residents
who are able to function independently.  These residences are typically
restricted to residents 55 and older (or 62 and older).  Seniors Apartments do
not provide healthcare services, medication assistance, meal services or other
third-party contract services.

 
 
(15)
“Skilled Nursing Beds” shall mean a portion of a property that provides licensed
skilled nursing care and related services for patients who require medical,
nursing or rehabilitative services.

 

 
B - 9

--------------------------------------------------------------------------------

 

 
(b)
Intended Use.  The residential units in the Mortgaged Property will be allocated
as follows (the “Intended Use”):

 
 
1.
Independent Living Units 
0%

 
 
2.
Assisted Living Residences 
100%

 
 
3.
Skilled Nursing Beds 
0%

 
 
4.
Continuing Care Retirement Community with the following percentages of use:

 
a.           Seniors Apartments 0%
 
b.           Independent Living Units 0%
 
c.           Assisted Living Residences 0%
 
d.           Skilled Nursing Beds 0%
 
 
(c)
Additional Covenants.  In addition to those covenants contained in this
Instrument, Borrower covenants to Lender as follows:

 
 
(1)
Borrower shall, or shall cause any operator of the Mortgaged Property to,
operate the Mortgaged Property for its Intended Use and shall, or shall cause
any operator of the Mortgaged Property to, provide, to Lender’s reasonable
satisfaction, all of the facilities, services, staff, equipment and supplies
required or normally associated with a typical high quality property devoted to
the Intended Use.

 
 
(2)
Borrower shall, or shall cause any operator of the Mortgaged Property to,
operate the Mortgaged Property in a manner such that all applicable Licenses
will remain in full force and effect.  Borrower shall not, and shall not allow
any operator or management agent to, (A) transfer any License to any location
other than the Mortgaged Property, (B) pledge any License as collateral security
for any other loan or indebtedness; or (C) terminate or modify any License if
doing so would have a material effect on the Mortgaged Property.

 
 
(3)
Borrower shall furnish to Lender, within ten (10) days after receipt by
Borrower, any operator of the Mortgaged Property, or any management agent for
the Mortgaged Property, any and all notices from any Governmental Authority that
(A) any License is being downgraded to a substandard category, revoked, or
suspended, or that action is pending or being considered to downgrade any such
License, (B) any violation, fine, finding, investigation or corrective

 

 
B - 10

--------------------------------------------------------------------------------

 

action concerning any License is pending or being considered or (C) any health
or safety code violation or other deficiency at the Mortgaged Property has been
identified.
 
 
(4)
Borrower shall furnish to Lender, within ten (10) days after receipt by
Borrower, any operator of the Mortgaged Property, or any management agent for
the Mortgaged Property, a copy of any survey, report or statement of
deficiencies by any Governmental Authority.  Within the time period specified by
the Governmental Authority for furnishing a plan of correction, the Borrower
shall furnish or shall cause to be furnished to Lender a copy of the plan of
correction.  Borrower shall correct or shall cause to be corrected any
deficiency the curing of which is a condition of continued licensure,
certification or operation by the date required for cure by the Governmental
Authority.

 
 
(5)
Upon Lender’s request and subject to Privacy Laws, Borrower shall furnish to
Lender true and correct copies of all Contracts and all occupancy agreements,
admission agreements and resident care agreements.

 
 
(6)
Without the prior written consent of Lender, which may be granted or withheld in
Lender’s discretion, Borrower shall not, and shall not permit any operator of
the Mortgaged Property or any management agent for the Mortgaged Property to,
provide or contract for skilled nursing care for any of the residents other than
that level of care which both (A) is consistent with the Intended Use and (B) is
permissible for Borrower to provide under state or local statutes, regulations,
ordinances, orders or standards.

 
 
(7)
Borrower shall not, and shall not permit any operator of the Mortgaged Property
or any management agent for the Mortgaged Property to, enter into any Material
Contract, unless that Material Contract provides that it is terminable upon not
more than 30 days notice without the necessity of establishing cause and without
payment of a penalty or termination fee by Borrower or its successors.

 
 
(8)
Borrower shall not, and shall not allow any operator of the Mortgaged Property
or any management agent for the Mortgaged Property to, pledge any receivables as
collateral security for any other loan or indebtedness.

 
 
(9)
Borrower shall fully perform all of its obligations under each Contract, and
Borrower shall not amend, modify, assign or otherwise encumber its interest in
any Material Contract without the prior written approval of Lender.  If Borrower
enters into any

 

 
B - 11

--------------------------------------------------------------------------------

 

Material Contract in the future, it shall, simultaneously with entering into the
Material Contract, (A) assign its rights under and interest in the Material
Contract to Lender as additional security for the Indebtedness and (B) obtain
and provide to Lender a consent to that assignment by the other party(ies) to
the Material Contract.  If in the future any operator of the Mortgaged Property
or any management agent for the Mortgaged Property enters into a Material
Contract, Borrower shall cause the operator or the management agent to (i)
assign its rights under and interest in the Material Contract to Lender as
additional security for the Indebtedness and (ii) obtain and provide to Lender a
consent to that assignment by the other party(ies) to the Material Contract.  In
either case, both the assignment and the consent shall be in a form acceptable
to Lender in its discretion.
 
 
(10)
Borrower shall provide Lender with a copy of any License issued in the future by
a Governmental Authority within thirty (30) days after its issuance or
renewal.  To the extent that any such License is assignable, Borrower shall
assign it to Lender as additional security for the Indebtedness, using a form of
assignment acceptable to Lender in its discretion.  If any License is issued to
an operator of the Mortgaged Property or management agent for the Mortgaged
Property, to the extent such License is assignable, Borrower shall cause such
operator or management agent to assign the License to Lender as additional
security for the Indebtedness, using a form of assignment acceptable to Lender
in its discretion.

 
 
(11)
Subject to Privacy Laws, Borrower will furnish and will cause any management
agent for the Mortgaged Property or any operator of the Mortgaged Property to
furnish to Lender at Borrower’s expense all evidence, which Lender may from time
to time reasonably request as to the accuracy and validity of or compliance with
all representations and warranties made by Borrower in the Loan Documents and
satisfaction of all conditions contained therein.

 
 
(d)
Additional Representations and Warranties.  In addition to those representations
and warranties contained in this Instrument, Borrower represents and warrants to
Lender as follows:

 
 
(1)
Borrower has obtained or has caused any operator of the Mortgaged Property to
obtain all Licenses necessary to use, occupy or operate the Mortgaged Property
for its Intended Use (such Licenses being in its own name or in the name of the
operator of the Mortgaged Property or the management agent for the Mortgaged
Property, if any, and in any event in the names of the persons and entities
required by the applicable Governmental

 

 
B - 12

--------------------------------------------------------------------------------

 

Authorities), and all such Licenses are in full force and effect.  Borrower has
provided Lender with complete and accurate copies of all Licenses.  The Intended
Use of the Mortgaged Property is in conformity with all certificates of
occupancy and Licenses and any other restrictions or covenants affecting the
Mortgaged Property.  The Mortgaged Property contains all equipment, staff and
supplies necessary to use and operate the Mortgaged Property for its Intended
Use.
 
 
(2)
Borrower and the Mortgaged Property (and its operation) are in compliance with
the applicable provisions of all laws, regulations, ordinances, orders or
standards of any Governmental Authority having jurisdiction over the operation
of the Mortgaged Property, including:  (A) health care and fire safety codes;
(B) laws regulating the preparation and serving of food; (C) laws regulating the
handling and disposal of medical or biological waste; (D) the applicable
provisions of all laws, rules, regulations and published interpretations of them
to which the Borrower or the Mortgaged Property is subject by virtue of its
Intended Use; and (E) all criteria established to classify the Mortgaged
Property as housing for older persons under the Fair Housing Amendments Act of
1988.

 
 
(3)
Borrower and the Mortgaged Property are not subject to any proceeding, suit or
investigation by any Governmental Authority and neither Borrower, any operator
of the Mortgaged Property nor any management agent for the Mortgaged Property
has received any notice from any Governmental Authority which may result in the
imposition of a fine or interim or final sanction or would (i) have a material
adverse effect on Borrower or the operation of the Mortgaged Property, (ii)
result in the appointment of a receiver, (iii) affect Borrower’s or any operator
of the Mortgaged Property’s ability to accept and retain residents, or (iv)
result in the revocation, transfer, surrender, suspension or other impairment of
any License.

 
 
(4)
Neither the execution and delivery of the Note, this Instrument or any other
Loan Document, Borrower’s performance under the Loan Documents, the recordation
of this Instrument, nor the exercise of any remedies by Lender, will adversely
affect the Licenses.

 
 
(5)
Borrower is not a participant in any federal program under which any
Governmental Authority may have the right to recover funds by reason of the
advance of federal funds.

 
 
(6)
Borrower has received no notice of, and is not aware of, any violation of
applicable antitrust laws.

 

 
B - 13

--------------------------------------------------------------------------------

 

 
(7)
If any existing management agreement or operating lease is terminated or Lender
acquires the Mortgaged Property through foreclosure or otherwise, none of the
Borrower, Lender, any subsequent operator or management agent, or any subsequent
purchaser (through foreclosure or otherwise) must, under applicable law in
existence as of the date hereof, obtain a certificate of need from any
Governmental Authority (other than giving of any notice required under the
applicable state law or regulation) prior to applying for any License, so long
as neither the type of service nor any unit compliment is changed.

 
 
(8)
Exhibit C attached to this Instrument lists all Material Contracts now in
effect.

 
 
(9)
With regard to each Material Contract listed in Exhibit C:  (i) the Material
Contract is assignable without the consent of the other party thereto or
Borrower and any operator of the Mortgaged Property has obtained express written
consent to the assignment from the other party thereto; (ii) no previous
assignment of Borrower’s or any operator of the Mortgaged Property’s interest in
the Material Contract has been made; (iii) the Material Contract is in full
force and effect in accordance with its respective terms; and (iv) there is no
default under the Material Contract.

 
 
(10)
Each Material Contract listed in Exhibit C provides that it is terminable upon
not more than 30 days notice without the necessity of establishing cause and
without payment of a penalty or termination fee by Borrower or its successors.

 
 
(11)
Except for termination statements and continuation statements, during the 45-day
period prior to the date of this Instrument, there have been no UCC financing
statements filed with respect to any of the UCC Collateral listing as debtor the
Borrower, any operator of the Mortgaged Property, any management agent for the
Mortgaged Property or the Mortgaged Property’s common name.

 
 
(e)
Additional Events of Default.  In addition to the Events of Default listed in
Section 22 of this Instrument, each of the following shall also constitute an
Event of Default:

 
 
(1)
Borrower’s or any operator of the Mortgaged Property’s failure within the time
deadlines set by any Governmental Authority to correct any deficiency that may
cause any action by such agency with respect to the Mortgaged Property to have a
material adverse affect on the income or operation of the Mortgaged Property or
on Borrower’s or any operator of the Mortgaged Property’s interest in the
Mortgaged Property, including a termination, revocation or

 

 
B - 14

--------------------------------------------------------------------------------

 

suspension of any applicable License, or a ban on new resident admissions.
 
 
(2)
A default under any of the Material Contracts by Borrower, by any operator of
the Mortgaged Property, or by any management agent for the Mortgaged Property,
which continues beyond the expiration of any applicable cure period.

 
 
(3)
Any representation or warranty made by Borrower in this Instrument or any other
Loan Document was false or misleading in any material respect when made.

 
 
(4)
The Mortgaged Property is no longer classified as housing for older persons
pursuant to the Fair Housing Amendments Act of 1988.

 
 
(f)
Environmental Hazards.  In addition to the activities and conditions listed in
Section 18(b), “Prohibited Activities or Conditions” shall not include the
presence at the Mortgaged Property of medical products or devices or medical
waste, so long as all of the foregoing are used, stored, handled, transported
and disposed of in compliance with Hazardous Materials Laws.

 
 
(g)
Financial Reporting.  Section 14(b) is deleted and replaced with the following:

 
Within 120 days after the end of each fiscal quarter of Borrower, Borrower shall
furnish to Lender a statement of income and expenses for the operation of the
Mortgaged Property for that fiscal quarter, a statement of changes in financial
position of Borrower relating to the Mortgaged Property for that fiscal quarter
and, when requested by Lender, a balance sheet showing all assets and
liabilities of Borrower relating to the Mortgaged Property as of the end of that
fiscal quarter.  If Borrower’s fiscal year is other than the calendar year,
Borrower must also submit to Lender a year-end statement of income and expenses
within 120 days after the end of the calendar year.
 
Section 14(d)(ii) is deleted in its entirety and Section 14(d)(iii) is
renumbered as 14(d)(ii).
 
 
(h)
Section 21(c)(i) of this Instrument is deleted and replaced with the following:

 
 
(i)
a Transfer to which Lender has consented in Lender’s sole discretion (without
limiting Lender’s sole discretion, Lender will not consent to a Transfer while
an Event of Default exists) so long as Lender has received (1) a $5,000 review
fee as a condition of

 

 
B - 15

--------------------------------------------------------------------------------

 

Lender’s considering any proposed Transfer, (2) a transfer fee in an amount
equal to 1% of the unpaid principal balance of the Indebtedness immediately
before the Transfer as a condition of Lender’s consent to the proposed Transfer,
and (3) reimbursement for all of Lender’s out-of-pocket costs (including
reasonable Attorney’s Fees and Costs) incurred in reviewing the proposed
Transfer.
 
2.           The following new Section is added to this Instrument:
 
“55.                      SENIOR HOUSING OPERATOR.
 
 
(a)
Additions to Definitions.  The following terms, when used in this Instrument,
shall have the following meanings or shall add to the definitions in the main
body of this Instrument, as applicable:

 
 
(1)
The term “Lease” shall also include any master lease agreement or operating
lease under which control of the use or operation of part or all of the
Mortgaged Property has been granted to another entity.

 
 
(2)
“Operating Lease” or “operating lease” shall mean that Lease, dated of even date
herewith, entered into by and between Borrower, as landlord, and Operator, as
tenant, leasing the Mortgaged Property.

 
 
(3)
“Operator” or “operator” shall mean ESC IV, L.P., a Washington limited
partnership, the tenant of the Improvements under the Operating Lease, its
successors and assigns.

 
 
(b)
Additional Covenants.  In addition to those covenants contained in this
Instrument, Borrower covenants to Lender as follows:

 
 
(1)
Borrower shall furnish to Lender (i) within five (5) days after the receipt by
Borrower from Operator, copies of any and all notices of Borrower’s default or
failure to pay or perform an obligation under the Operating Lease, and/or (ii)
immediately upon the issuance by Borrower to Operator of any and all notices of
Operator’s default or failure to pay or perform an obligation under the
Operating Lease.

 
 
(c)
Additional Representations and Warranties.  In addition to those representations
and warranties contained in this Instrument, Borrower represents and warrants to
Lender as follows:

 
 
(1)
Any management or Operating Lease between Borrower and Operator or between
Operator and any management agent are in full force and effect and there is no
default, breach or violation existing under any management agreement or
Operating Lease by any party thereto and no event (other than payments due but
not yet delinquent) which, with the passage of time

 

 
B - 16

--------------------------------------------------------------------------------

 

or with notice and the expiration of any grace or cure period, would constitute
a default, breach or violation by any party under any management agreement or
Operating Lease.
 
 
(d)
Additional Events of Default.  In addition to the Events of Default listed in
Section 22 of this Instrument, each of the following shall also constitute an
Event of Default:

 
 
(1)
With regard to the Operating Lease, (i) if the Borrower or Operator terminates
the Operating Lease prior to the stated term of the Operating Lease or during
any renewal period of the Operating Lease, or (ii) if Operator fails to exercise
any or all renewal options contained in the Operating Lease or (iii) if Borrower
and Operator amend, modify or revise in any way the Operating Lease without the
prior written consent of Lender, which consent shall be given in Lender’s sole
and exclusive discretion.  Notwithstanding the foregoing, it shall not be an
Event of Default upon the occurrence of either (i) or (ii), if Borrower has
entered into and executed a new operating lease for the Mortgaged Property,
containing the same terms and conditions of the Operating Lease or including
such other terms and conditions as Lender may have approved in writing, with a
new operator for the Mortgaged Property which Lender has approved in writing
prior to the execution of the new operating lease, which approval shall be given
in Lender’s sole and exclusive discretion.

 
 
(2)
Any change of the Operator of the Mortgaged Property or of any management agent
of the Mortgaged Property as of the date of this Instrument without Lender’s
prior written consent, which consent shall be given in Lender’s sole and
exclusive discretion; provided, however, that Sections 21(d)(i)-(iii) and
21(e)(ii)-(viii) and the definition of “Controlling Entity” shall apply to the
Operator as modified solely for purposes of this subsection as follows:  the
word “Borrower” used in these subsections shall be deleted and replaced with
“Operator”.

 
 
(3)
Any failure by Operator to perform any of its obligations as and when required
under any Loan Document which continues beyond the applicable cure period, if
any, specified in that Loan Document.”

 



 
B - 17

--------------------------------------------------------------------------------

 

